--------------------------------------------------------------------------------

Exhibit 10.2
 
 


AMENDMENTAND RESTATEMENT


OF THE


RETIREMENT PLAN FOR EMPLOYEES


OF


ALLIANCEBERNSTEIN L.P.






(As Amended through September 1, 2007)


--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
1
 
   
ARTICLE II
ELIGIBILITY FOR PARTICIPATION
17
     
ARTICLE III
RETI REMENT ON OR AFTER NORMAL RETIREMENT DATE
19
     
ARTICLE IV
VESTING
24
     
ARTICLE V
EARLY RETIREMENT AND DISABILITY BENEFIT
26
     
ARTICLE VI
OPTIONAL METHODS OF PAYMENT
27
     
ARTICLE VII
DEATH BENEFIT
32
     
ARTICLE VIII
DIRECT ROLLOVER DISTRIBUTIONS
34
     
ARTICLE IX
EMPLOYER CONTRIBUTION AND FUNDING POLICY
35
     
ARTICLE X
LIMITATIONS ON BENEFITS
36
     
ARTICLE XI
TOP-HEAVY PLAN YEARS
37
     
ARTICLE XII
NON-ALIENABILITY
42
     
ARTICLE XIII
AMENDMENT OF THE PLAN
43
     
ARTICLE XIV
TERMINATION OF THE PLAN
44
     
ARTICLE XV
TRUST AND ADMINISTRATION
48
     
ARTICLE XVI
CLAIM AND APPEAL PROCEDURE
52
     
ARTICLE XVII
MISCELLANEOUS
57
     
ARTICLE XVIII
ADMINISTRATION OF THE PLAN
59


i

--------------------------------------------------------------------------------



RETIREMENT PLAN FOR EMPLOYEES


OF


ALLIANCEBERNSTEIN L.P.

WHEREAS, the Retirement Plan for Employees of AllianceBernstein L.P. (the
“Plan”) (formerly known as the Retirement Plan for Employees of Alliance Capital
Management L.P.) was originally established effective as of January 1, 1980 by
the predecessor of Alliance Capital Management L.P.; and


WHEREAS, the Plan was amended and restated from time to time to reflect changes
in the predecessor’s business, certain other changes and changes in applicable
law; and


WHEREAS, the Plan was amended to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) and other applicable legislation, and the
provisions reflecting EGTRRA are intended as good faith compliance with the
requirements of EGTRRA and are to be construed in accordance with EGTRRA and
guidance issued thereunder; and


WHEREAS, any Employee of the Company hired on or after October 2, 2000 is not
eligible to participate in the Plan; and


WHEREAS, the Plan was amended and restated, effective as of January 1, 2006, to
incorporate all Plan amendments adopted since the Plan was last amended and
restated and certain additional design changes, changes required to comply with
applicable law and to reflect the name change of Alliance Capital Management
L.P. to AllianceBernstein L.P.


NOW, THEREFORE, the Plan is hereby amended and restated, as of September 1,
2007, to incorporate certain additional design changes.


--------------------------------------------------------------------------------



ARTICLE I


DEFINITIONS


The following words and phrases as used herein shall, when initially
capitalized, have the following meanings unless a different meaning is required
by the context:


1.01         “ACCRUED BENEFIT” as of any specified date, means the Retirement
Pension, commencing on his Normal Retirement Date, earned by a Participant as of
such date, which shall be equal to the Retirement Pension, computed in
accordance with Section 3.02, to which he would have been entitled had he
continued as an Employee until his Normal Retirement Date, had been credited
with one (1) Year of Service in each year of employment during such period and
had the same Average Final Compensation, Final Average Compensation and Past
Final Average Compensation, as applicable, at his date of Retirement as that
which he would have had if his Average Final Compensation, Final Average
Compensation and Past Final Average Compensation, as applicable, had been
computed as of the date of computation of his Accrued Benefit, such amounts to
be multiplied by a fraction, the numerator of which is his number of years of
Credited Service as of the specified date, and the denominator of which is the
number of such years which he would have completed as of his Normal Retirement
Date.


1.02         “ACTUARIAL EQUIVALENT” means, except as provided below, a benefit
of equivalent value that is actuarially calculated based on an annual investment
rate of 6% compounded annually and mortality determined in accordance with the
UP-1984 mortality table with ages set back one year.


Notwithstanding the foregoing, for purposes of determining actuarial equivalent
with respect to any distribution under the Plan after December 31, 1995:


(a)           whether the consent of the Participant (and if applicable, the
Participant’s Spouse) is necessary prior to distribution of the Participant’s
benefit;


(b)           the single sum value of the Participant’s benefit; and


(c)           the value of a benefit under Option 4 or Option 5 provided for in
Section 6.01;


a benefit of equivalent value shall be the greater of that determined in
accordance with the assumptions set forth above, and that determined by applying
the Applicable Interest Rate for the month of September of the Plan Year
immediately preceding the Plan Year with respect to which the benefit is being
determined and the Applicable Mortality Table; provided, however, in no event
shall the single sum value of the Participant’s benefit distributed during the
1996 calendar year be less than would result by applying the Applicable Interest
Rate for January 1996 and the Applicable Mortality Table.


1.03         “ADMINISTRATIVE COMMITTEE” or “COMMITTEE” means the administrative
committee appointed by the Board pursuant to Section 15.02.  The term
“Investment Committee” shall mean the investment committee appointed by the
Board pursuant to Section 18.02.

1

--------------------------------------------------------------------------------



1.04         “AFFILIATE” means any corporation or unincorporated business (i)
controlled by, or under common control with, the Company within the meaning of
Sections 414(b) and (c) of the Code; provided, however, that for all purposes of
the Plan, “Affiliate” status shall be determined by application of Section
415(h) of the Code, or (ii) which is a member of an “affiliated service group”,
as defined in Section 414(m)(2) of the Code, of which the Company is a member.


1.05         “ANNUITY PURCHASE RATE” means, effective as of July 1, 1994, (a)
the interest rate which would be used by the Pension Benefit Guaranty
Corporation as of the first day of the Plan Year of the date of the distribution
involved for the purpose of determining the present value of a single sum
distribution in connection with the termination of the Plan if the present value
of the applicable vested Accrued Benefit (using such rate) does not exceed
$25,000, or (b) one hundred twenty percent of the rate used by the Pension
Benefit Guaranty Corporation for that purpose if the present value of the vested
Accrued Benefit, as determined in accordance with clause (a) exceeds $25,000,
provided that in no event shall the present value of a Participant’s vested
Accrued Benefit determined by application of this clause (b) be less than
$25,000; provided that the Annuity Purchase Rate with respect to the Accrued
Benefit as of such first day of the Plan Year shall not be larger than the
Annuity Purchase Rate which would have been computed under the definition of
Annuity Purchase Rate in effect immediately prior to July 1, 1994.


1.06         “APPLICABLE INTEREST RATE” means an annual investment rate equal to
the annual interest rate on 30-year Treasury securities as specified by the
Commissioner of Internal Revenue.


1.07         “APPLICABLE MORTALITY TABLE” means the mortality table based on the
then prevailing standard table (described in Section 807(d)(5)(A) of the Code)
used to determine reserves for group annuity contracts issued as of the date as
of which the value of the benefit involved is determined (without regard to any
other subparagraph of Section 807(d)(5) of the Code) that is prescribed by the
Commissioner of Internal Revenue for purposes of determining the value of
benefits.


1.08         (a)  “AVERAGE FINAL COMPENSATION” means an amount obtained by
totaling the Compensation of a Participant for the five (5) consecutive full
calendar years preceding the date of his Retirement or other Termination of
Employment, whichever is applicable, in which he received his highest aggregate
Compensation (or his Compensation for his consecutive full calendar Years of
Service, if less than five (5)), and dividing the sum thus obtained by five (5)
(or the number of his full calendar Years of Service if less than five
(5)).  Notwithstanding the foregoing, partial calendar Years of Service, other
than the year of termination of employment, shall be taken into account in
determining Average Final Compensation, if the Participant completed at least
750 Hours of Service in each of such partial years.  If any partial Year of
Service is to be taken into account under the preceding sentence, the
Compensation for such year shall be included in the calculation of Average Final
Compensation as follows:  The Compensation for any such partial Year of Service
shall be added to the Compensation for the full calendar years included in
calculating Average Final Compensation, and the total of such Compensation shall
be divided by the sum of (i) the number of full calendar years included in
calculating Average Final Compensation and (ii) the fraction whose numerator is
the number of days worked during the partial Year of Service (including any
weekends, holiday or vacation that occur during a continuous period of
employment) and whose denominator is 365.

2

--------------------------------------------------------------------------------



(b)           If, during any of the calendar years taken into account in
determining a Participant’s Average Final Compensation, there was a period
during which such Participant was an Inactive Participant, or was on unpaid
Leave of Absence, or was compensated for fewer hours than are customary for his
job category by reason of disability, the Compensation paid in such period shall
be included in his Compensation for such calendar year (solely for the purpose
of determining Average Final Compensation) at the rate of Compensation he was
receiving immediately preceding such period.


1.09         “BENEFICIARY” means such person or persons as may be designated by
a Participant or Retired Participant or as may otherwise be entitled, upon his
death, to receive any benefits or payments under the terms of this Plan.


1.10         “BOARD OF DIRECTORS” or “BOARD” means the Board of Directors of the
general partner of the Company responsible for the management of the Company’s
business or a committee thereof designated by such Board.


1.11         “BREAK IN SERVICE” with respect to any Employee, means any calendar
year in which he completes fewer than five hundred and one (501) Hours of
Service with Employers or Affiliates.


1.12         “CODE” means the Internal Revenue Code of 1986, as amended from
time to time.


1.13         “COMPANY” means AllianceBernstein L.P. and any successor thereto;
prior to February 24, 2006, known as Alliance Capital Management L.P.; and prior
to April 21, 1988, known as Alliance Capital Management Corporation.


1.14         (a)  “COMPENSATION” means, for any calendar year, an amount equal
to a Participant’s base salary; provided that in the case of a Participant whose
Compensation from an Employer includes commissions, commissions shall be
included only up to the annual amount of the Participant’s draw against actual
commissions in effect at the beginning of the Plan Year involved.


(b)            There shall be excluded from Compensation overtime pay, bonuses,
severance pay, distributions on Units representing assignments of beneficial
ownership of limited partnership interests in the Company, and any amounts paid
or payable to or for a Participant or Retired Participant pursuant to any
welfare plan or any pension plan, profit sharing plan or any other plan of
deferred compensation, or any other extraordinary item of compensation or
income.


(c)            Effective as of January 1, 2006, Compensation of a Member in
excess of $220,000 (or such other amount prescribed under Code Section
401(a)(17), including any cost-of-living adjustments) shall not be taken into
account under the Plan for the purpose of determining benefits.  The increase in
the limit provided under Section 401(a)(17) of the Code under the Economic
Growth and Tax Relief Reconciliation Act of 2001 shall only be applied with
respect to Participants who accrue a benefit under the Plan on or after January
1, 2002.


(d)            For any year for which Compensation is relevant under the Plan,
in connection with any Employee who is paid based on an annual rate of salary
that applies for only a portion of the year, the Compensation attributable to
that portion of the year for such Employee shall be equal to the product of (i)
such annual rate of salary, multiplied by (ii) a fraction, the numerator of
which is the number of pay periods during such year during which such Employee
was paid at that annual rate of salary, and the denominator of which is 26.

3

--------------------------------------------------------------------------------



The determination of eligible Compensation shall be in accordance with records
maintained by the Employer and shall be conclusive.


Compensation shall include Deemed 125 Compensation.  “Deemed 125 Compensation”
shall mean, in accordance with Internal Revenue Service Revenue Ruling 2002-27,
2002-20 I.R.B. 925, any amounts not available to a Participant in cash in lieu
of group health coverage because the Participant is unable to certify that he or
she has other health coverage.  An amount shall be treated as Deemed 125
Compensation only if the Employer does not request or collect information
regarding the Participant’s other health coverage as part of the enrollment
process for the health plan.


1.15         (a)  “CREDITED SERVICE” means, unless excluded by Subsection (b),
an Employee’s Years of Service;


(b)           Credited Service shall not include:


(1)           With respect to all Employees, Years of Service ending on or
before December 31, 1969; or


(2)           Any Year of Service during any part of which an Employee is an
Excluded Employee; provided that if the Employee is employed by an Employer
after employment with an Affiliate who during a period  of employment with the
Affiliate maintained a “defined benefit plan” within the meaning of Section
414(j) of the Code, the service with the Affiliate while an Affiliate upon which
the Employees accrued benefits under the Affiliate’s plan is based shall be
considered Credited Service hereunder, but in no event shall any period be
counted more than once in computing a Participant’s Credited Service and any
retirement pension related to such service shall be taken into account as set
forth in Section 3.02(b) of the Plan.


1.16         “DEFERRED RETIREMENT” means an Employee’s continued employment
after his sixty-fifth (65th) birthday.


1.17         “DEFERRED RETIREMENT DATE” means the first day of the calendar
month coincident with or next following the date of an Employee’s Retirement
provided such Retirement occurs after his Normal Retirement Date.


1.18         “DISABILITY” means the mental or physical incapacity of an Employee
which, in the opinion of a physician approved by the Administrative Committee,
renders him totally and permanently incapable of performing his assigned duties
with an Employer or an Affiliate.


1.18.1      “DOMESTIC PARTNER” means, in the case of a Participant who dies
before his Retirement Pension Starting Date, his Domestic Partner (as defined
below) on the date of his death if such Domestic Partner satisfied the
requirements for being a Domestic Partner as set forth below.  “Domestic
Partner” is an individual who, together with the Participant, satisfies the
following requirements:  (i) both the Participant and the domestic partner are
at least 18 years of age; (ii) both the Participant and the domestic partner are
of the same gender; (iii) both the Participant and the domestic partner are
mentally competent to enter into a contract according to the laws of the state
in which they reside; (iv) each of the Participant and the domestic partner is
the sole domestic partner of the other; (v) neither of the Participant nor the
domestic partner is legally married to any other individual, and, if previously
married, a legal divorce or annulment has been obtained or the former spouse is
deceased; (vi) neither of the Participant nor the domestic partner is related by
blood to a degree of closeness that would prohibit legal marriage in the
jurisdiction in which they legally reside, if they were of the same sex; (vii)
the Participant and the domestic partner reside together in the same residence,
have done so for a period of no less than the most recent six-month period,
intend to do so indefinitely and share the common necessities of life; (viii)
the Participant and domestic partner have mutually agreed to be responsible for
each other’s common welfare; and (ix) the Participant has designated the
domestic partner as his or her domestic partner by completing and returning an
‘Affidavit of Same-Sex Domestic Partnership’ to the appropriate Company person
indicated on such affidavit.

4

--------------------------------------------------------------------------------



1.19          “EARLY RETIREMENT” means Retirement on or after a Participant’s
Early Retirement Date and prior to his Normal Retirement Date.


1.20          “EARLY RETIREMENT DATE” means the first day of the month
coincident with or next following the date upon which the Participant shall have
attained the age of fifty-five (55) and the sum of the Participant’s age and
Years of Service equals eighty (80).


1.21          “ELIGIBLE EMPLOYEE” means any Employee of an Employer other than:


 (a)           any Employee included in a unit of Employees covered by a
collective bargaining agreement between an Employer and Employee representatives
in the negotiation of which retirement benefits were the subject of good faith
bargaining, unless:  (i) such bargaining agreement provides for participation in
the Plan, (ii) the Employee representatives represented an organization more
than half of whose members are owners, officers or executives of such Employer,
or (iii) 2% or more of the Employees who are covered pursuant to that agreement
are professionals as defined in Treasury Regulation Section 1.410(b) - 6(d);


 (b)           Employees whose principal place of Employment is outside the
United States, U.S. Virgin Islands, Guam and Puerto Rico;


 (c)           an individual classified by the Employer at the time services are
provided as either an independent contractor, or an individual who is not
classified as an Employee due to an Employer’s treatment of any services
provided by him as being provided by another entity which is providing such
individual’s services to the Employer, even if such individual is later
retroactively reclassified as an Employee during all or part of such period
during which services were provided pursuant to applicable law or otherwise.


 (d)           any individual listed in Section 2.09 of this Plan.


1.22          “EFFECTIVE DATE” means January 1, 1980.

5

--------------------------------------------------------------------------------



1.23          “EMPLOYEE” means an individual described in Sections 3121(d) (1)
or (2) of the Code who is employed by an Employer or an Affiliate.


1.24          “EMPLOYER” means the Company and any Affiliate which, with the
consent of the Board of Directors, has adopted the Plan as a participant herein
and any successor to any such Employer.


1.25          “EMPLOYMENT COMMENCEMENT DATE” means:


 (a)           the first day in respect of which an Employee receives
Compensation from an Employer or an Affiliate for the performance of services;
or


 (b)           in the case of a former Employee who returns to the employ of an
Employer or Affiliate after a Break in Service, the first day in respect of
which, after such Break in Service, he receives Compensation from an Employer or
Affiliate for the performance of services.


1.26          “ENTRY DATE” means the first day of each Plan Year.


1.27          “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.


1.28          (a)  “EXCLUDED EMPLOYEE” means an individual in the employ of an
Employer or an Affiliate who:


(1)           is employed by an Affiliate that is not an Employer; or


(2)           is included in a unit of employees covered by a collective
bargaining agreement between employee representatives and one or more Employers
or Affiliates, if retirement benefits were the subject of good faith bargaining
between such employee representatives and such Employer; or


(3)           is not an Excluded Employee under Paragraph (4) of this subsection
(a) and is neither a resident nor a citizen of the United States of America, nor
receives “earned income”, within the meaning of Section 911(b) of the Code, from
an Employer or Affiliate that constitutes income from sources within the United
States, within the meaning of Section 861(a)(3) of the Code, unless the
individual became a Participant prior to becoming a non-resident alien and the
Company stipulates that he shall not be an Excluded Employee; or


(4)           is not a citizen of the United States, unless the individual (A)
was initially engaged as an Employee by an Employer or an Affiliate to render
services entirely or primarily in the United States or (B) is an Employee of an
Employer which is a United States entity, and unless, in the case of an
individual referred to in either Subparagraph (A) or (B) of this Paragraph 4,
the Company stipulates that he shall not be an Excluded Employee; or

6

--------------------------------------------------------------------------------



(5)           is accruing benefits and/or receiving contributions under a
retirement plan of an Affiliate which operates entirely or primarily outside the
United States other than this Plan or the Profit Sharing Plan for Employees of
AllianceBernstein L.P. unless, in either case, the Company stipulates that he
shall not be an Excluded Employee; or


(6)           is compensated on a commission arrangement which does not provide
for payment of periodic draws against actual commissions earned; or


(7)           is a “leased employee”.  For purposes of this Plan, a “leased
employee” means any person (other than an Employee of the recipient) who
pursuant to an agreement between the recipient and any other person (“leasing
organization”) has performed services for the recipient (or for the recipient
and related persons determined in accordance with Section 414(n)(6) of the Code
on a substantially full time basis for a period of at least one year), and such
services are performed under primary direction or control by the recipient
employer.


(b)           An Excluded Employee shall be deemed an Employee for all purposes
under this Plan except that:


(1)           an Excluded Employee may not become a Participant while he remains
an Excluded Employee; and


(2)           a Participant shall not receive any Credited Service for any Year
of Service during any part of which he remains an Excluded Employee unless the
Company specifies otherwise.


1.29          “FINAL AVERAGE COMPENSATION” means an amount obtained by totaling
the Compensation of a Participant for the three (3) consecutive full calendar
Years of Service (which for any such year cannot exceed the taxable wage base in
effect for that year) ending on or on the last day of the calendar year
immediately preceding the date of his Retirement or other Termination of
Employment, whichever is applicable, (or his Compensation for the number of his
full calendar years and fractions thereof then ending if less than three (3)),
and dividing the sum thus obtained by three (3) (or such number of full calendar
years and fractions thereof if less than three (3)), but limited to Covered
Compensation.  Notwithstanding the foregoing, partial calendar Years of Service,
other than the year of termination of employment, shall be taken into account in
determining Final Average Compensation, if the Participant completed at least
750 Hours of Service in each of such partial years.  If any partial Year of
Service is to be taken into account under the preceding sentence, the
Compensation for such year shall be included in the calculation of Final Average
Compensation as follows:  The Compensation for any such partial Year of Service
shall be added to the Compensation for the full calendar years included in
calculating Final Average Compensation, and the total of such Compensation shall
be divided by the sum of (i) the number of full calendar years included in
calculating Final Average Compensation and (ii) the fraction whose numerator is
the number of days worked during the partial Year of Service (including any
weekends, holiday or vacation that occur during a continuous period of
employment) and whose denominator is 365.  “Covered Compensation” for this
Section 1.29 means the average of the taxable wage bases for the thirty-five
(35) calendar years ending with the year an individual attains social security
retirement age.

7

--------------------------------------------------------------------------------



1.30          “HIGHLY COMPENSATED EMPLOYEE” means an Employee who, with respect
to the “determination year”:


 (a)           owned (or is considered as owning within the meaning of Section
318 of the Code) at any time during the “determination year” or “look-back year”
more than five percent of the outstanding stock of the Employer or stock
possessing more than five percent of the total combined voting power of all
stock of the Employer (the attribution of ownership interest to Family Members
shall be used pursuant to Section 318 of the Code); or


 (b)           who received “415 Compensation” during the “look-back year” from
the Employer in excess of $80,000 and was in the Top Paid Group of Employees for
the “look-back year”.


The “determination year” shall be the Plan Year for which testing is being
performed.  The “look-back year” shall be the Plan Year immediately preceding
the “determination year.”


The term “415 Compensation”  shall mean compensation reported as wages, tips and
other compensation on Form W-2 and shall include:  (i) any elective deferral (as
defined in Section 402(g)(3) of the Code) and (ii) any amount which is
contributed or deferred by the Employer at the election of the Employee and
which is not includible in the gross income of the Employee by reason of
Sections 125, 132(f)(4), 401(k) or 457 of the Code.  415 Compensation shall
include Deemed 125 Compensation, as defined in Section 1.14 of the Plan.


The dollar threshold amount specified in (b) above shall be adjusted at such
time and in such manner as is provided in Regulations.  In the case of such an
adjustment, the dollar limits which shall be applied are those for the calendar
year in which the “determination year” or “look-back year” begins.


In determining who is a Highly Compensated Employee, Employees who are
nonresident aliens and who received no earned income (within the meaning of
Section 911(d)(2) of the Code) from the Employer constituting United States
source income within the meaning of Section 861(a)(3) of the Code shall not be
treated as Employees.


Additionally, all Affiliated Employers shall be taken into account as a single
employer and Leased Employees within the meaning of Sections 414(n)(2) and
414(o)(2) of the Code shall be considered Employees unless such Leased Employees
are covered by a plan described in Section 414(n)(5) of the Code and are not
covered in any qualified plan maintained by the Employer.  The exclusion of
Leased Employees for this purpose shall be applied on a uniform and consistent
basis for all of the Employer’s retirement plans.  Highly Compensated Former
Employees shall be treated as Highly Compensated Employees without regard to
whether they performed services during the “determination year”.


1.31          “HIGHLY COMPENSATED FORMER EMPLOYEE” means a former Employee who
had a separation year prior to the “determination year” and was a Highly
Compensated Employee in the year of separation from service or in any
“determination year” after attaining age 55.  Highly Compensated Former
Employees shall be treated as Highly Compensated Employees.  The method set
forth in this Section for determining who is a “Highly Compensated Former
Employee” shall be applied on a uniform and consistent basis for all purposes
for which the Section 414(q) of the Code definition is applicable.

8

--------------------------------------------------------------------------------



1.32          (a)  “HOUR OF SERVICE” means each hour:


(1)           for which an Employee is paid, or entitled to payment, by an
Employer or Affiliate for the performance of duties for an Employer or
Affiliate, credited for the Plan Year in which such duties were performed; or


(2)           for which an Employee is directly or indirectly paid, or entitled
to payment, by an Employer or Affiliate on account of a period of Leave of
Absence, credited for the Plan Year in which such Leave of Absence occurs; or


(3)           for which an Employee has been awarded, or is otherwise entitled
to, back pay from an Employer or Affiliate, irrespective of mitigation of
damages, if he is not entitled to credit for such hour under any other Paragraph
of this Subsection (a); or


(4)           during which an Employee is on an unpaid Leave of Absence
described in Section 1.34(a) or (b), credited at the rate of which he would have
accrued Hours of Service if he had performed his normal duties during such Leave
of Absence.


(5)           (A)  solely for purposes of Section 1.11, each hour of an
Employee’s absence which commences on or after January, 1985 by reason of a
leave pursuant to the FMLA, the pregnancy of such Employee, the birth of a child
of such Employee, the placement of a child in connection with the adoption of
such child by the Employee or the caring for such child for a period beginning
immediately following such birth or placement.


(B)           under this Paragraph (5) an Employee shall be credited with the
number of hours which would normally have been credited to him but for such
absence, or in any case in which such number cannot be determined, a total of
eight (8) Hours of Service for each day of such absence, except that no more
than 501 Hours of Service shall be credited to an Employee for any such period
of absence and such Hours of Service shall be credited to an Employee only in
the Plan Year in which such period of absence began if such Employee would be
prevented from incurring a Break in Service in such Plan Year solely because of
the crediting of such Hours of Service, or in any other case, in the next
succeeding Plan Year.


(C)           Notwithstanding the foregoing, an Employee shall not be credited
with Hours of Service pursuant to this Paragraph (5) unless such Employee shall
furnish to the Committee on a timely basis such information as the Committee
shall reasonably require to establish

9

--------------------------------------------------------------------------------


 
(i)           that the absence from work is for reasons described in
Subparagraph (A) hereof; and
 
   (ii)           the number of days which such absence continued.


(b)           Except as provided in Paragraph (a) (5), the number of a
Participant’s Hours of Service and the Plan Year or other compensation period to
which they are to be credited shall be determined in accordance with Section
2530.200b-2 of the Rules and Regulations for Minimum Standards for Employee
Pension Benefit Plans, which section is hereby incorporated by reference into
this Plan.


(c)           If the Participant’s compensation while an Employee was not
determined on the basis of certain amounts for each hour worked, his Hours of
Service need not be determined from employment records, and he may, in
accordance with uniform and nondiscriminatory rules adopted by the Committee, be
credited with forty-five (45) Hours of Service for each week in which he would
be credited with any Hours of Service under the provisions of Subsection (a) or
(b).


1.33          “INACTIVE PARTICIPANT” means:


 (a)           an Employee who was a Participant during the preceding Plan Year
but who, during the current Plan Year, neither completed a Year of Service nor
incurred a Break in Service; and


 (b)           an Excluded Employee who was a Participant or an Inactive
Participant during the preceding Plan Year but who, during the current Plan
Year, did not incur a Break in Service.


An Inactive Participant shall be deemed a Participant for all purposes under
this Plan, except that he shall not accrue any benefit hereunder for any Plan
Year during which he is an Inactive Participant.


1.34          “LEAVE OF ABSENCE” means:


 (a)           absence on leave approved by an Employee’s Employer, if the
period of such leave does not exceed two (2) years and the Employee returns to
the employ of an Employer or an Affiliate upon its termination; or


 (b)           absence due to service in the Armed Forces of the United States,
if such absence is caused by war or other national emergency or an Employee is
required to serve under the laws of conscription in time of peace, and if the
Employee returns to the employ of an Employer or an Affiliate within the period
provided by law; or


 (c)           absence for a period not in excess of thirteen (13) consecutive
weeks due to leave granted by an Employer, military service, vacation, holiday,
illness, incapacity, layoff, or jury duty, if the Employee does not return to
the employ of an Employee or Affiliate at the end of such period.

10

--------------------------------------------------------------------------------


 
In granting or withholding Leaves of Absence, each Employer or Affiliate shall
apply uniform and non-discriminatory rules to all Employees in similar
circumstances.


1.35          “NORMAL RETIREMENT DATE” means the first day of the month
coincident with or next following the sixty fifth (65th) birthday of the
Participant or Retired Participant.


1.36          “OPTION” means any of the optional methods of payment of a
Retirement Pension which a Participant or Retired Participant may elect in
accordance with Article VI.


1.37          “PARTICIPANT” means any individual who has become a Participant in
the Plan in accordance with Sections 2.01, 2.02 or 2.06 and whose participation
has not terminated pursuant to Section 2.05.


1.38          “PAST FINAL AVERAGE COMPENSATION” means the amount which would
have been obtained by totaling the Compensation of a Participant for the five
(5) consecutive full calendar Years of Service during the last ten (10) calendar
year period ending on December 31, 1988 for which the Participant received his
highest aggregate Compensation (or his Compensation for the number of his
consecutive full calendar Years of Service ending December 31, 1988 if less than
five (5)), except that for purposes of Section 3.02(a)(3), the calculation
period shall end on December 31, 1989 rather than December 31, 1988; and
dividing said aggregate Compensation by five (5) (or such number of consecutive
full calendar Years of Service if less than five (5)).


1.39          “PLAN YEAR” means the twelve (12) consecutive month period
beginning on January 1 and ending on December 31 in any year commencing on or
after January 1, 1980.


1.40          “PRIMARY SOCIAL SECURITY BENEFIT”


(a)            means the estimated old age retirement benefit payable to a
Participant under the Federal Old-Age and Survivors Insurance System upon his
Retirement on his Normal Retirement Date or Deferred Retirement Date whichever
is applicable; provided, however, that (i) in the event that either his
Termination of Employment or December 31, 1989 occurs before his Normal
Retirement Date, his Primary Social Security Benefit shall be estimated by
computing such benefit, determined without regard to any Social Security benefit
increases that become effective after his Termination of Employment or December
31, 1988, whichever is later, as if in each calendar year beginning in the
calendar year in which occurred the earlier of his Termination of Employment or
1989, he continued to receive the same Compensation (defined as, Compensation in
the calendar year preceding the earlier of his Termination of Employment or
1989, but including overtime, bonuses and commissions otherwise excluded under
Section 1.14 (b)), as he received in the Plan Year last preceding the earlier of
his Termination of Employment or 1989; and (ii) the Participant’s calendar year
earnings in the year of his Employment Commencement Date and for the prior
calendar years shall be estimated by applying a salary scale, projected
backwards, to the Participant’s Compensation for the calendar year immediately
following the calendar year of the Participant’s Employment Commencement Date,
such salary scale being the actual change in the average wages from year to year
as determined by the Social Security Administration.


(b)            (1)  Notwithstanding the provisions of Subsection (a), each
Participant may have his Primary Social Security Benefit determined on the basis
on his actual salary history for the period ending on the earlier of his
Termination of Employment or the December 31 applicable to the Participant for
purposes of Subsection (a) within ninety (90) days after the later of (A) his
Termination of Employment or (B) the date on which he is notified of the benefit
to which he is entitled.

11

--------------------------------------------------------------------------------


 
 (2)           As soon as practicable after a Participant’s Termination of
employment, the Committee shall mail or personally deliver to the Participant a
notice informing him (A) of his right to supply the actual salary history
described in Paragraph (b) (1), (B) of the financial consequences of failing to
supply such history and (C) that he can obtain such actual salary history from
the Social Security Administration.


1.41          “QUALIFIED JOINT AND SURVIVOR ANNUITY” means an annuity for the
life of a Participant, with, if the Participant is married to a Spouse on his
Retirement Pension Starting Date, a survivor annuity for the life of such Spouse
which is one-half (½) of the amount of the annuity payable during the joint
lives of the Participant and such Spouse.  Any benefit payable in the form of a
Qualified Joint and Survivor Annuity shall be the Actuarial Equivalent of the
Participant’s Retirement Pension.


1.42          “QUALIFIED PRERETIREMENT SURVIVOR ANNUITY” means:


 (a)           in the case of a Participant who dies after his Early Retirement
Date, a monthly life annuity for a Participant’s Spouse or Domestic Partner
equal to fifty percent (50%) of the benefit such Participant would have received
had he retired on the day before his death and commenced receiving his
Retirement Pension on such date, reduced in accordance with Section 5.01, except
that no reduction shall be made for the joint and survivor factor; and


 (b)           in the case of a Participant who dies on or prior to his Early
Retirement Date, a monthly life annuity for a Participant’s Spouse  or Domestic
Partner equal to fifty percent (50%) of the benefit such Participant would have
received if the Participant’s Termination of Employment had occurred on the date
of his death, and such Participant had survived to his Early Retirement Date,
had retired immediately upon attainment of his Early Retirement Date and
immediately commenced receiving his Retirement Pension, reduced as provided in
Section 5.01, except that a reduction shall be made for the joint and survivor
factor.  The annuity described in this Subsection (b) shall commence to be
payable, at the election of such Spouse or Domestic Partner , as of the first
day of any month coincident with or next following the date on which the
Participant would have attained his Early Retirement Date.


 (c)           in the case of any vested Participant referred to in Section
4.04(a) of this Plan (a “Vested Terminated Participant”) who dies on or prior to
his Early Retirement or Normal Retirement, a monthly life annuity for the Vested
Terminated Participant’s Spouse or Domestic Partner equal to fifty percent (50%)
of the benefit such Vested Terminated Participant would have received if the
Vested Terminated Participant’s Termination of Employment had occurred on the
date of his death, and such Vested Terminated Participant had survived to his
Early Retirement Date, had retired immediately upon attainment of his Early
Retirement Date and immediately commenced receiving his Retirement Pension,
reduced as provided in Section 5.01, except that a reduction shall be made for
the joint and survivor factor.  The annuity described in this Subsection (c)
shall commence to be payable, at the election of such Spouse or Domestic Partner
, as of the first day of any month coincident with or next following the date on
which the Vested Terminated Participant would have attained his Early Retirement
Date.

12

--------------------------------------------------------------------------------


 
1.43          “REQUIRED BEGINNING DATE”


(a)            for a Participant who is not a 5-percent owner (as defined in
Section 416 of the Code) in the Plan Year in which he attains age 70½ and who
attains age 70½ after December 31, 1998, April 1 of the calendar year following
the calendar year in which occurs the later of the Participant’s (i) attainment
of age 70½ or (ii) Retirement.


(b)            for a Participant who (i) is a 5-percent owner (as defined in
Section 416 of the Code) in the Plan Year in which he attains age 701/2, or (ii)
attains age 701/2 before January 1, 1999, April 1 of the calendar year following
the calendar year in which the Participant attains age 701/2.


1.44          “RETIRED PARTICIPANT” means any Participant or former Participant
who is entitled to benefits pursuant to Article III, IV or V.


1.45          “RETIREMENT” means any Termination of Employment, other than by
reason of death, on or after an Employee’s Early or Normal Retirement Date.


1.46          “RETIREMENT PENSION” (a)  means the annual pension to which a
Participant shall become entitled pursuant to Article III, IV or V.  Except as
otherwise provided in this Plan, such Retirement Pension shall be a
non-assignable annuity payable in monthly installments, each of which shall be
equal to one-twelfth (1/12th) of the Retirement Pension determined pursuant to
Article III, IV or V, whichever is applicable.  The first payment of such
Retirement Pension shall be made in accordance with the appropriate provisions
of Article III, IV or V, and, except as otherwise provided in this Plan, the
last such payment shall be made on the first day of the month within which the
Retired Participant’s death occurs.


(b)            Nothing herein shall affect or lessen the rights of any
Participant or Beneficiary or the right of any Participant to receive a
Qualified Joint and Survivor Annuity under the provisions of Section 3.03 or to
elect any optional form of payment under the provisions of Article VI.


1.47          “RETIREMENT PENSION STARTING DATE” means the date as of which a
Retired Participant’s Retirement Pension commences to be payable under the terms
of this Plan.  A Participant’s Retirement Pension Starting Date shall in no
event be later than the sixtieth (60th) day after the last day of the Plan Year
in which occurs the later of the date on which he attains the age of sixty-five
(65) years or the date of his Termination of Employment, but in no event later
than the Participant’s Required Beginning Date.


1.48          “SPOUSE” means, subject to applicable federal law:


 (a)           in the case of a Participant who dies before his Retirement
Pension Starting Date, his lawfully married spouse on the date of his death if
such spouse was married to such Participant;

13

--------------------------------------------------------------------------------



 (b)           in the case of a Participant who dies on or after his Retirement
Pension Starting Date, his lawfully married spouse on his Retirement Pension
Starting Date; and


 (c)           a former spouse of the Participant to the extent provided in a
qualified domestic relations order as described in Section 414(p) of the Code.


1.49          “SPOUSAL CONSENT” means with respect to the election by a married
Participant not to receive a Qualified Joint and Survivor Annuity pursuant to
Section 3.03 as a Qualified Preretirement Survivor Annuity pursuant to Section
7.02(a) or to the consent of a Participant’s Spouse to the commencement of a
Participant’s Retirement Pension pursuant to Section 4.04 or 5.01, that


(a)            the Participant’s Spouse consents in writing to such election or
Retirement Pension commencement, and the Spouse’s consent acknowledges the
effect of such election and is witnessed by a member of the Committee or by a
notary public; or


(b)            it is established to the Committee’s satisfaction that the
consent required under Subsection (a) hereof is unobtainable because the
Participant is unmarried, because the Participant’s Spouse cannot be located, or
because of such other circumstances as the Secretary of the Treasury may by
regulation prescribe.


Any such consent and any such determination as to the impossibility of obtaining
such consent shall be effective only with respect to the individual who signs
such consent or with respect to whom such determination is made and not with
respect to any individual who may subsequently become the Spouse of such
Participant.


1.50          “TERMINATION OF EMPLOYMENT” means the date on which an Employee
ceases to be employed by an Employer or Affiliate for any reason; provided,
however, that no Termination of Employment shall be deemed to occur upon an
Employee’s transfer from the employ of one employer or Affiliate to the employ
of another Employer or Affiliate.


1.51          “TOP PAID GROUP” means the top 20 percent of Employees who
performed services for the Employer during the applicable year, ranked according
to the amount of “415 Compensation” (determined for this purpose in accordance
with Section 1.30) received from the Employer during such year.  All Affiliated
Employers shall be taken into account as a single employer, and Leased Employees
within the meaning of Sections 414(n)(2) and 414(o)(2) of the Code shall be
considered Employees unless such Leased Employees are covered by a plan
described in Section 414(n)(5) of the Code and are not covered in any qualified
plan maintained by the Employer.  Employees who are non-resident aliens and who
received no earned income (within the meaning of Section 911(d)(2) of the Code
from the Employer constituting United States source income within the meaning of
Section 861(a)(3) of the Code shall not be treated as Employees.  Additionally,
for the purpose of determining the number of active Employees in any year, the
following additional Employees shall also be excluded; however, such Employees
shall still be considered for the purpose of identifying the particular
Employees in the Top Paid Group:


 (a)           Employees with less than six (6) months of service;


 (b)           Employees who normally work less than 17½ hours per week;

14

--------------------------------------------------------------------------------



 (c)           Employees who normally work less than six (6) months during a
year; and


 (d)           Employees who have not yet attained age 21.


1.52          “TREASURY REGULATIONS” means the regulations promulgated by the
Internal Revenue Service and the Secretary of the Treasury under the Code.


1.53          “TRUST” means the trust forming part of this Plan.


1.54          “TRUST FUND” means all the assets of the Plan which are held by
the Trustee.


1.55          “TRUSTEE” means the persons or entity acting, at any time, as
trustee of the Trust Fund.


1.56          “YEARS OF SERVICE” means the following:


 (a)           all Plan Years during each of which an Employee completes at
least one thousand (1,000) Hours of Service;


 (b)           for an Employee employed by the Company as of December 31, 1979,
“Years of Service” shall include any calendar year during which he was employed
on a full-time basis for the entire year prior to the Effective Date by either
the Company, or Donaldson, Lufkin & Jenrette Inc. (“DLJ”), or an affiliated
company of DLJ, or Wood, Struthers & Winthrop, Inc. or Pershing Co., Inc.;


 (c)           in the case of any Plan Year consisting of fewer than twelve (12)
months, the number of Hours of Service required to complete a Year of Service
shall be determined by multiplying the number of months in such short Plan Year
by eighty-three and one-third (83-1/3);


 (d)           for the purpose of applying the rules in Section 4.03 to the
eligibility provisions in Article II, pursuant to Section 2.06(c), Years of
Service shall include the twelve (12) month period, beginning on an Employee’s
Employment Commencement Date, during which he has completed one thousand (1000)
Hours of Service; and


 (e)           solely for the purposes of the eligibility provisions of Article
II and the vesting provisions of Article IV and not for purposes of determining
Credited Service under Section 1.15, in the case of an Employee who was an
employee of Eberstadt Asset Management, Inc. (“Eberstadt”) on November 20, 1984,
service with Eberstadt on or prior to such date shall be considered as service
with an Employer or an Affiliate;


 (f)           any other provision of the Plan notwithstanding, including but
not limited to Section 3.02(b) and the proviso contained in Section 1.13(b)(2)
solely for the purposes of the eligibility provisions of Article II and the
vesting provisions of Article IV and not for purposes of determining Credited
Service under Section 1.15, in the case of an Employee who was an employee of
Equitable Capital Management Corporation (“ECMC”) on July 22, 1993, service with
ECMC on or prior to such date shall be considered as service with an Employer or
an Affiliate;

15

--------------------------------------------------------------------------------



 (g)           for purposes of determining an Employee’s Early Retirement Date
under the Plan, in the case of any individual who became an Employee on March 3,
1970, such an Employee (whether or not employed on January 1, 1993) shall be
credited with a full Year of Service with respect to calendar year 1970,
regardless of whether a Year of Service would otherwise have been credited under
the Plan.


 (h)           solely for the purposes of the eligibility provisions of Article
II and the vesting provisions of Article IV and not for purposes of determining
Credited Service under Section 1.15, in the case of an Employee who was an
employee of either Shields Asset Management, Incorporated (“Shields”) or Regent
Investor Services Incorporated (“Regent”) on March 4, 1994 and on that date
became an Employee of an Employer or an Affiliate, the Employee’s service with
Shields or Regent on or prior to such date shall be considered as service with
an Employer or an Affiliate.


 (i)           solely for the purposes of the eligibility provisions of Article
II and the vesting provisions of Article IV and not for purposes of determining
Credited Service under Section 1.15, in the case of an Employee who was an
employee of Cursitor Holdings, L.P. or Cursitor Holdings Limited (individually
and collectively, “Cursitor”) on February 29, 1996, and on that date either was
employed by or continued in the employment of Cursitor Alliance LLC, Cursitor
Holdings Limited, Draycott Partners, Ltd. or Cursitor-Eaton Asset Management
Company, the Employee’s service with Cursitor on or prior to that date shall be
considered as service with an Employer or an Affiliate.

16

--------------------------------------------------------------------------------



ARTICLE II


ELIGIBILITY FOR PARTICIPATION


2.01          Each Employee who was a Participant on the Restatement Effective
Date shall remain a Participant hereunder.


2.02          An Employee who does not become a Participant pursuant to Section
2.01 and who has attained age twenty-one (21) shall become a Participant as
follows:


 (a)           if he shall have completed one thousand (1,000) Hours of Service
during the twelve (12) month period beginning on his Employment Commencement
Date, he shall become a Participant as of the Entry Date of the Plan Year in
which occurs the end of such twelve (12) month period;


 (b)           if he has not satisfied the service requirements of Subsection
(a), he shall become a Participant as of the Entry Date of the Plan Year
immediately following the first Plan Year in which he completes one thousand
(1,000) Hours of Service.


2.03          If an Employee has not attained age twenty-one (21) on the date on
which he satisfies the service requirement of Section 2.02, he shall become a
Participant on the Entry Date of the Plan Year in which he attains his
twenty-first (21st) birthday.


2.04          If the Administrative Committee so requests, an Employee who has
qualified for participation in the Plan shall file with the Administrative
Committee a statement in such form as the Committee may prescribe, setting forth
his age and giving such proof thereof as the Administrative Committee may
require.


2.05          A Participant shall cease to be a Participant as of either:


 (a)           the date of his Termination of Employment if he incurs a Break in
Service during the Plan Year of such Termination of Employment or in the next
succeeding Plan Year; or


 (b)           the first day of the first Plan Year in which he incurs a Break
in Service, if he incurs a Break in Service without incurring a Termination of
Employment.


2.06          (a)  A former Participant who has incurred a Break in Service
following a Termination of Employment and who is re-employed by an Employer or
Affiliate shall again become a Participant on the earlier of:


(1)           his most recent Employment Commencement Date, if he completes one
thousand (1,000) Hours of Service during the twelve (12) month period beginning
on such date; or


(2)           the first day of the first Plan Year following his most recent
Employment Commencement Date during which he completes one thousand (1,000)
Hours of Service.

17

--------------------------------------------------------------------------------


 
(b)            A former Participant who has incurred a Break in Service without
a Termination of Employment shall again become a Participant as of the first day
of the subsequent Plan Year during which he completes one thousand (1,000) Hours
of Service.


(c)            If the provisions of Section 4.03 are applicable to a former
Participant, then Section 2.06(a) or (b) shall be inapplicable, and such former
Participant shall again become a Participant when he satisfies the provisions of
Section 2.02.


2.07          An Employee who is an Excluded Employee on the date on which he
would otherwise become a Participant pursuant to Sections 2.01, 2.02, 2.03, or
2.06, shall become a Participant on the date, if any, on which he ceases to be
an Excluded Employee, if he is then an Employee.


2.08          Notwithstanding any provision of this Plan to the contrary,
effective as of December 12, 1994, contributions, benefits and service credit
with respect to qualified military service shall be provided in accordance with
Section 414(u) of the Code.


2.09          Notwithstanding any other provision of the Plan, the following
individuals shall not be eligible to participate or be a Participant in this
Plan:  (i) any person who becomes an Employee on or after October 2, 2000 and
(ii) employees of Sanford C. Bernstein, Inc., Sanford C. Bernstein & Co., Inc.
and Bernstein Technologies Inc. and their subsidiaries who became Employees upon
or after the consummation of the transactions described in that certain
Acquisition Agreement dated as of June 20, 2000, as amended and restated as of
October 2, 2000, among Alliance Capital Management L.P., Alliance Capital
Management Holding L.P., Alliance Capital Management LLC, Sanford C. Bernstein
Inc., Bernstein Technologies Inc., SCB Partners Inc., Sanford C. Bernstein &
Co., LLC and SCB LLC.

18

--------------------------------------------------------------------------------



ARTICLE III


RETIREMENT ON OR AFTER NORMAL RETIREMENT DATE


3.01          Each Participant shall be retired no later than on his seventieth
(70th) birthday if permitted under the provisions of the Age Discrimination in
Employment Act, unless both he and his Employer agree that he shall be continued
as an Employee beyond that date.  Payments from the Plan shall begin in any
event on the Participant’s Required Beginning Date in accordance with Section
3.03(a), applied as if the Participant’s Retirement occurred on the last day of
the calendar year immediately preceding his Required Beginning Date.  If a
Participant continues as an Employee following his Required Beginning Date, the
amount of the Participant’s Retirement Pension payable upon his actual
Retirement shall be actuarially reduced, using an investment rate of 6% and the
UP 1984 mortality table with ages set back one year, to reflect any payments the
Participant received prior to such Retirement following the Required Beginning
Date; provided, however, that the preceding reduction shall not apply to any
Participant who attained his Required Beginning Date before January 1,
1996.  Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 3.01 shall be construed in a manner that complies
with Section 401(a)(9) of the Code and, with respect to distributions made on or
after January 1, 2001, the Plan will apply the minimum distribution requirements
of Section 401(a)(9) of the Code in accordance with the Treasury Regulations
thereunder that were proposed in January 2001, the provisions of which are
hereby incorporated by reference.  This preceding sentence shall continue in
effect until the end of the last calendar year beginning before the effective
date of the final regulations under Section 401(a)(9) of the Code or such other
date as may be specified in guidance published by the Internal Revenue Service.


3.02          (a)  A Participant shall be fully (100%) vested in his Accrued
Benefit on his sixty-fifth (65th) birthday.  Upon his Retirement on or after his
Normal Retirement Date, a Participant shall be entitled to receive a Retirement
Pension, commencing on such date, equal to:


(1)           (A)  one and one-half percent (1-1/2%) of his Average Final
Compensation multiplied by the number, not exceeding thirty-five (35), of his
years of Credited Service completed prior to his Retirement, reduced by


(B)           sixty-five one hundredths of one percent (.65%) of his Final
Average Compensation multiplied by the number, not exceeding thirty five (35),
of his years of Credited Service completed prior to his Retirement, plus


(C)           one percent (1%) of his Average Final Compensation multiplied by
the number, if any, of his years of Credited Service exceeding thirty-five (35)
completed prior to his Retirement, or


(2)           (A)  one and one-half percent (1-1/2%) of his Past Final Average
Compensation multiplied by the number of his years of Credited Service completed
as of December 31, 1988, reduced by


(B)           one and two-thirds percent (1-2/3%) of his Primary Social Security
Benefit multiplied by the number of his years of Credited Service completed as
of December 31, l988, but in no event by more than eighty-three and a third
percent (83-1/3%) of his Primary Social Security Benefit, plus

19

--------------------------------------------------------------------------------



(C)           one and one-half percent (1-1/2%) of his Average Final
Compensation multiplied by the number, not exceeding thirty-five (35) (less the
number of years of Credited Service referred to in Paragraph (2) (A) hereof, but
not reduced below zero), of his years of Credited Service completed after 1988
and prior to January 1, 1991, reduced by


(D)           sixty-five one hundredths of one percent (.65%) of his Final
Average Compensation multiplied by the number, not exceeding thirty-five (35)
(less the number of years of Credited Service referred to in Paragraph (2) (A)
hereof, but not reduced below zero), of his years of Credited Service completed
after 1988 and prior to January 1, 1991, plus


(E)           one percent (1%) of his Average Final Compensation multiplied by
the number, if any, of his years of Credited Service exceeding thirty-five (35)
completed after 1988 and prior to January 1, 1991.


(3)           Notwithstanding Paragraphs (1) and (2) above, in the case of a
Participant who is not a Highly Compensated Employee described in Section
414(q)(1)(A) or (B) of the Code, the Retirement Pension shall not be less than:


(A)           one and one-half percent (1-1/2%) of his Past Final Average
Compensation multiplied by the number of his years of Credited Service completed
prior to 1990, reduced by


(B)           one and two-thirds percent (1-2/3%) of his Primary Social Security
Benefit, multiplied by the number of his years of Credited Service completed
prior to 1990, but in no event by more than eighty-three and one third percent
(83-1/3%) of his Primary Social Security Benefit.


(b)            Notwithstanding Subsection (a), the Retirement Pension of a
Participant who is referred to in the proviso of Section 1.15(b)(2) shall be
reduced, but not below the amount computed under Subsection (a) without regard
to the Participant’s Credited Service referred to in that proviso, by the
retirement pension based on the Credited Service referred to in the proviso
which the Participant is entitled to receive upon his Retirement on or after his
Normal Retirement Date pursuant to the “defined benefit plan” of any Affiliate
referred to in the proviso or any successor or transferor plan or that he would
have been entitled to receive but for the prior payment of all or a portion of
his benefits under any such plan.


(c)            Notwithstanding the foregoing, the retirement pension to which a
participant is entitled upon his actual date of Retirement shall in no case be
less than the Retirement Pension to which he would have been entitled if he had
retired on any earlier date on or after his Early Retirement Date.


(d)            Notwithstanding any other provision of this Plan, the Retirement
Pension of a Participant, calculated on a life annuity basis, may not exceed
$100,000 per year.

20

--------------------------------------------------------------------------------



(e)            Notwithstanding the foregoing, the Retirement Pension of a
Participant described in this subsection (e) shall be equal to the greater of:


(1)           the Participant’s Retirement Pension determined under Section
3.02(a)-(d) as applied to the Participant’s total years of Credited Service
under the Plan; or


(2)           the sum of:  (A) the Participant’s Retirement Pension as of
December 31, 1993, frozen in accordance with Treasury Regulation Section
1.401(a)(4)-13, and (B) the Participant’s Retirement Pension determined under
3.02(a)-(d), as applied to the Participant’s years of Credited Service accrued
after December 31, 1993.


The previous sentence shall apply only to a Participant whose Retirement Pension
determined on or after January 1, 1994 is based, at least in part, on
Compensation for a Plan Year beginning prior to January 1, 1994 that exceeded
$150,000.


(f)             If a Participant (other than a 5% owner as described in Section
414(q) of the Code) continues as an Employee after the April 1 of the calendar
year following the calendar year in which such Participant attains age 70½ (the
“April 1 Date”), the provisions of this Section 3.02(f) shall apply in place of
the provisions of Section 3.04(a) for periods of employment after the April 1
Date.  The Participant’s Accrued Benefit, determined as of any date after the
April 1 Date, shall equal the greater of:


(1)           the Actuarial Equivalent, as of the date of such determination, of
the Participant’s Accrued Benefit determined as of the April 1 Date (if the
determination is made in the Plan Year in which the April 1 Date occurs), or
determined as of the last day of the prior Plan Year (if the determination is
made in any later year), or


(2)           the Participant’s Accrued Benefit determined as of the last day of
the prior Plan Year, increased by any additional accrual due to Credited Service
earned in the current Plan Year.


3.03          (a)(1)      Notwithstanding any other provision of the Plan and
except as provided in Paragraph (2) hereof and in Subsection (b), the Retirement
Pension of a married Participant or former married Participant shall be paid in
the form of a Qualified Joint and Survivor Annuity, and if the Participant is
not married, in the form of a Single Life Annuity.


 (2)           Distribution to a Participant in a single sum payment of the
entire Actuarial Equivalent of the Accrued Benefit to which he has become
entitled shall be made:


(A)           if such distribution is made prior to the date on which payment of
the Qualified Joint and Survivor Annuity commences and the amount of such
distribution is $5,000 (for Participants whose Termination of Employment occurs
before January 1, 1998, $3,500) or less; or

21

--------------------------------------------------------------------------------



(B)           in any case not described in subparagraph (A), with the written
consent of the Participant and his Spouse (or, if the Participant has died, of
his surviving Spouse).


For purposes of this Subsection, if the Actuarial Equivalent of the Retirement
Pension to which a Participant has become entitled is zero, the Participant
shall be deemed to have fully received a distribution of such zero Retirement
Pension in a single sum.


Effective ad of March 28, 2005, single sum payments pursuant to subparagraph
3.03(a)(2)(A) will be made without the Participant’s consent if the amount of
the distribution is $1,000 or less and will be made only with the Participant’s
consent if the amount exceeds $1,000 but is not in excess of $5,000.


(b)            A Participant or former Participant shall have the right to
elect, during the ninety (90) day period terminating on his Retirement Pension
Starting Date and subject to Spousal Consent, not to receive his Retirement
Pension in the form of a Qualified Joint and Survivor Annuity.  Any election
made under this Subsection (b) may be revoked at any time and, once revoked, may
be made again.


(c)            The Committee shall provide to each Participant, no less than 30
days and no more than 180 days (90 days before January 1, 2007) before his or
her Retirement Pension Starting Date, a written explanation of:


(1)           the terms and conditions of the Qualified Joint and Survivor
Annuity;


(2)           the Participant’s right to make, and the effect of, an election
under Subsection (b) to waiver the Qualified Joint and Survivor Annuity; and


(3)           the rights of the Participant’s Spouse with respect to such
election; and


(4)           the right to make, and the effect of, a revocation of any such
election.


A Participant may elect (with any applicable spousal consent) to waive the
requirement that the written explanation be provided at least 30 days before the
Retirement Pension Starting Date if the distribution commences more than 7 days
after such explanation is provided.


(d)            The written notification described in Subsection (c) shall be
furnished by the Committee by mail or personal delivery to the Participant or,
to the extent permitted by regulations, by posting such notification, in
accordance with Treasury Regulation Section 1.7476-2(c) (1), at all locations
normally used by the Employer for the posting of employee matters.


(e)            If a Participant so requests on or before the sixtieth (60th) day
after the information described in Subsection (c) is furnished to him (or by
such later date as the Committee shall prescribe), within thirty (30) days after
its receipt of such request, personally deliver or mail to him a written
explanation of the terms and conditions of the Qualified Joint and Survivor
Annuity and of the financial effect on the Participant’s Retirement Pension (in
terms of dollars per Retirement Pension payment), of electing and of not
electing to receive benefits in such form.

22

--------------------------------------------------------------------------------



(f)            A Participant who elects not to receive his Retirement Pension in
the form of a Qualified Joint and Survivor Annuity or whose Spouse does not meet
the requirements of Section 1.48 shall receive his Retirement Pension in the
form specified by the Option which he has elected pursuant to Article VII or, if
no such Option has been elected, in the form of an annuity for his own life.


3.04          Notwithstanding anything to the contrary contained in this Plan
(except to the extent otherwise provided in Section 3.02(f)),


(a)            If a Participant continues as an Employee after his Normal
Retirement Date, the Participant’s Accrued Benefit shall be actuarially
increased to take into account the period after his Normal Retirement Date
during which the Participant was not receiving any benefits under the Plan.  The
Participant’s Accrued Benefit, determined as of any date after his Normal
Retirement Date, shall equal the greater of:


(1)           the Actuarial Equivalent, as of the date of such determination, of
the Participant’s Accrued Benefit determined as of his Normal Retirement Date
(if the determination is made in the Plan Year in which he reaches his Normal
Retirement Date), or determined as of the last day of the prior Plan Year (if
the determination is made in any later year), or


(2)           the Participant’s Accrued Benefit determined as of the last day of
the prior Plan Year, increased by any additional accrual due to Credited Service
earned in the current Plan Year.


(b)            If a Participant, after his Normal Retirement Date, again becomes
an Employee, his Retirement Pension shall be suspended during the period of his
reemployment.  The amount of such reemployed Participant’s Retirement Pension
payable upon his subsequent retirement shall be determined in accordance with
Section 3.04(a), except that (1) the Participant’s date of reemployment shall be
substituted for the Participant’s Normal Retirement Date and (2) such Retirement
Pension shall be reduced by the Actuarial Equivalent of the retirement benefits
previously received.

23

--------------------------------------------------------------------------------



ARTICLE IV


VESTING


4.01          (a)  Participant whose Termination of Employment occurs, other
than by reason of his death or Disability, prior to his Early Retirement Date,
shall have a vested interest in his Accrued Benefit determined in accordance
with the following schedule:


Years of Service
Percentage Vested
Fewer than Five
    0%
Five or more
100%



provided that the applicable percentage for a Participant who had four (4) but
fewer than five (5) Years of Service prior to October 25, 1989 shall in no event
be less than forty percent (40%).


(b)            Notwithstanding the foregoing, a Participant shall be fully
(100%) vested upon his death, upon his Termination of Employment due to
Disability, or upon attaining his Early Retirement Date.


4.02          If a former Employee again becomes an Employee after having
incurred a Break in Service, the Years of Service which he had completed prior
to such Break in Service shall be disregarded for all purposes under this Plan
until he shall have completed one (1) Year of Service after such Break in
Service.


4.03          If a former Employee:


 (a)           has incurred a number of consecutive Breaks in Service which
equals or exceeds the greater of (i) five (5) or (ii) the number of his Years of
Service before such Breaks in Service;


 (b)           had no vested interest in his Accrued Benefit at the time of such
Break in Service; and


 (c)           again becomes an Employee, his Years of Service prior to such
Breaks in Service shall be disregarded for all purposes under this plan.


4.04          (a)  A vested Participant whose Termination of Employment occurs,
other than by reason of his death or Disability, prior to his Early Retirement
Date shall be entitled to a Retirement Pension:


(1)           commencing on his Early Retirement Date; or


(2)           at his written election, commencing on the first day of any month
after his Early Retirement Date but not later than his Normal Retirement Date;


and which is the Actuarial Equivalent, as of his Retirement Pension Starting
Date, of his Accrued Benefit; provided, that without the written consent of the
Participant, and if the Participant is married, Spousal Consent, such Retirement
Pension shall not commence prior to his Normal Retirement Date if the Actuarial
Equivalent of such Retirement Pension is greater than $5,000 (for Participants
whose Termination of Employment occurs before January 1, 1998, $3,500).

24

--------------------------------------------------------------------------------


 
(b)            Notwithstanding any other provision of this Plan, if a
Participant is entitled to a Retirement Pension pursuant to the provisions of
this Article IV, such Retirement Pension shall be paid in accordance with the
provisions of Section 3.04.


4.05          In the case of a former Participant who is reemployed by any
Employer or an Affiliate before such Participant’s Normal Retirement Date:


 (a)           if he is receiving a Retirement Pension at the time of his
reemployment, such Retirement Pension shall be suspended during the period of
his reemployment, and any years of Credited Service with respect to which he has
received any benefits under this Plan shall be taken into account for purposes
of determining his benefit under benefit accrual provisions of Section 3.02 or
Subsection 11.04(a)(2), but the amount of his Retirement Pension, when payable,
shall be reduced by the Actuarial Equivalent of such benefits previously
received;


 (b)           if he had received a single sum distribution (or been deemed to
have received such a distribution under Subsection 3.03(a)(2) hereof) or any
optional payment under the terms of the Plan, his Years of Credited Service with
respect to which he had received any benefits under this Plan shall be taken
into account for purposes of determining his benefit under the benefit accrual
provisions of Section 3.01 or Subsection 11.04(a)(2), but the amount of his
Retirement Pension, when payable, shall be reduced by the Actuarial Equivalent
of the benefits previously received.  In the case of an Employee whose period of
reemployment extends beyond his Normal Retirement Date, the provisions of
Section 3.04(a) shall apply in addition to the provisions of this Section 4.05.

25

--------------------------------------------------------------------------------



ARTICLE V


EARLY RETIREMENT AND DISABILITY BENEFIT


5.01          Upon Retirement on or after his Early Retirement Date but before
his Normal Retirement Date, a Participant shall be entitled to elect to receive,
with his written consent and the consent of his Spouse, if applicable, a
Retirement Pension commencing on:


 (a)           the first day of the month coincident with or next following the
date of his Retirement; or


 (b)           the first day of any month which precedes his Normal Retirement
Date;


which is the Actuarial Equivalent as of his Normal Retirement Date of his
Accrued Benefit.


Notwithstanding the foregoing, however, in no event shall the Participant’s
Retirement Pension payable pursuant to this Section 5.01 be less than the
Participant’s Retirement Pension determined under this Section as of December
31, 1995 based on the Annuity Purchase Rate and mortality determined by
application of the UP-1984 mortality table set back one year.


5.02          Upon a Participant’s Termination of Employment due to Disability,
he shall be fully (100%) vested in his Accrued Benefit and shall be entitled to
receive a Retirement Pension commencing on his Normal Retirement which is equal
to his Accrued Benefit as of the date of his Termination of Employment.


5.03          Notwithstanding any other provision of this Plan, if a Participant
is entitled to a Retirement Pension pursuant to the provisions of this Article
V, such Retirement Pension shall be paid in accordance with the provisions of
Section 3.04.

26

--------------------------------------------------------------------------------



ARTICLE VI


OPTIONAL METHODS OF PAYMENT


6.01          The optional methods of payment set forth in this Section 6.01
shall be available under the Plan and shall be elected in the manner provided
herein.


(a)            Election Procedure.


A Participant or Retired Participant may elect any of the Options provided
herein, which Option shall be the Actuarial Equivalent (determined as of his
Retirement Pension Starting Date) of the Retirement Pension otherwise payable to
him in accordance with Article III, IV or V, whichever is applicable; provided,
however, that no Option may be elected which would permit his Beneficiary (other
than his Spouse) to receive a benefit which is fifty percent (50%) or more of
the Actuarial Equivalent (determined as of the Participant’s projected
Retirement Pension Starting Date) of the combined benefits payable to such
Beneficiary and such Participant or Retired Participant.  Such election shall be
made in accordance with Section 3.03(b) .  Except as otherwise provided in this
Article VI, an Option shall become effective on the later of (1) the date a
Participant elects an Option, or (2) his Retirement Pension Starting Date.  If a
Participant or Retired Participant dies before the date on which an Option
becomes effective, any election of such Option shall be null and void.  A
married Participant may elect an Option only if he elects, in accordance with
Section 3.03, not to receive benefits in the form of a Qualified Joint and
Survivor Annuity.


(b)            The following Options may be elected by a Participant:


Option 1


Life Annuity:  A Participant or Retired Participant may elect to receive his
Retirement Pension in the form of an annuity for his own life only.


Option 2


Joint and Survivor Annuity:  (1)  A Participant or Retired Participant may elect
to receive an actuarially adjusted Retirement Pension payable to himself in
equal monthly installments for his lifetime and thereafter payable to his
Beneficiary, if such Beneficiary survives him, in equal monthly installments at
a rate of fifty percent (50%), seventy-five percent (75%) or one hundred percent
(100%), as the Participant or Retired Participant may designate, of the
Retirement Pension payable during their joint lifetimes.  Election of this
Option is conditioned upon the statement of the name and gender of the
Beneficiary in such election, and in addition, the delivery to the
Administrative Committee within ninety (90) days after filing such election of
proof, satisfactory to the Administrative Committee, of the age of the
Beneficiary.


 (2)           If his Beneficiary dies before the Retirement Pension Starting
Date of the Participant or Retired Participant, any election of this Option 2
shall be null and void.


 (3)           If his Beneficiary dies after the Retired Participant’s
Retirement Pension Starting Date, the election of this Option 2 shall be
effective, and the Participant or Retired Participant shall receive or continue
to receive the same actuarially adjusted Retirement Pension as if his
Beneficiary had not predeceased him.

27

--------------------------------------------------------------------------------


 
Option 3


Life Annuity - Period Certain:  A Participant or Retired Participant may elect
to receive an actuarially adjusted Retirement Pension payable in equal monthly
installments for his lifetime or over a period certain not longer than the
greater of the Participant’s life expectancy on his Retirement Pension Starting
Date, or the joint life and last survivor expectancy of the Participant or
Retired Participant and his Beneficiary on his Retirement Pension Starting Date,
determined under the Treasury Regulations under Section 72 of the Code.  If the
Participant or Retired Participant dies prior to the end of the period certain,
the remaining installments shall be paid to his Beneficiary.  Notwithstanding
the foregoing, effective 180 days after the adoption of this amended and
restated Plan document, the period certain option shall be limited to a period
certain of either ten (10) years or fifteen (15) years as elected by a
Participant.


Option 4


Single Sum Distribution:  A Participant or Retired Participant may elect to
receive the Actuarial Equivalent of his Accrued Benefit, computed as of his
Retirement date, in the form of a single sum distribution. Such amount shall be
paid to him, or, if he dies between the date on which the distribution first
becomes payable and the date of actual distribution, to his Beneficiary, within
sixty days after the date which would otherwise have been his Retirement Pension
Starting Date; provided, however, that the entire amount shall be distributed
within a single taxable year of the recipient.  In no event shall a
Participant’s benefit payable under this Option 4 be less than would have been
payable under the terms of the Plan in effect on December 31, 1995 based on the
Participant’s Accrued Benefit as of that date.


Option 5


Payment in Installments:  A Participant or Retired Participant may elect to have
the Actuarial Equivalent of his Accrued Benefit, computed as of his Retirement
date, paid to him in approximately equal installments, payable no less often
than annually, over a period certain not longer than the greater of the
Participant’s life expectancy on his Retirement Pension Starting Date, or the
joint life and last survivor expectancy of the Participant or Retired
Participant and his Beneficiary on his Retirement Pension Starting Date,
determined under the Treasury Regulations under Section 72 of the Code.  If the
Participant or Retired Participant dies prior to the end of the period certain,
the remaining installments shall be paid to his Beneficiary.  In no event shall
a Participant’s benefit payable under this Option 5 be less than would have been
payable under the terms of the Plan in effect on December 31, 1995 based on the
Participant’s Accrued Benefit as of that date.  Notwithstanding the foregoing,
effective 180 days after the adoption of this amended and restated Plan
document, the installment option shall be limited to a period certain of either
ten (10) years or fifteen (15) years as elected by a Participant.


(c)            Change of Option:


A Participant or Retired Participant may elect to change the Option then in
effect at any time during the period provided in Subsection (a) within which an
Option may be elected; provided, however, that a Participant or Retired
Participant may not elect to change the Option then in effect more frequently
than once during any consecutive twelve (12) month period.

28

--------------------------------------------------------------------------------



(d)            Designation of Beneficiary:


(1)           Upon receipt of notification from the Administrative Committee
that he has qualified for participation in the Plan, a Participant may designate
a Beneficiary or Beneficiaries and a successor Beneficiary or Beneficiaries.  A
Participant or Retired Participant may change such designation from time to time
by filing a new designation with the Administrative Committee.  No change of
Beneficiary shall require the consent of any previously designated Beneficiary,
and no Beneficiary shall have any rights under this Plan except as specifically
provided by its terms.


(2)           If a Retired Participant (other than one who has elected Option 1
or 2) has failed to designate a Beneficiary, or if his Beneficiary has
predeceased him, or if he has instructed the Administrative Committee in writing
to designate a Beneficiary, the Administrative Committee shall designate a
Beneficiary or Beneficiaries on his behalf, but only from among his Spouse,
descendants (including adoptive descendants), parents, brothers and sisters, or
nephews and nieces; provided, however, that if the Retired Participant had
instructed the Administrative Committee in writing to designate in a specified
order or from a specified group, the Administrative Committee shall act only in
accordance with such written instructions.  If a Retired Participant has no
validly designated Beneficiary, the Actuarial Equivalent of any amounts which
would otherwise have been payable to a Beneficiary shall be paid to the Retired
Participant’s estate.


(3)           If the Beneficiary of a Participant or Retired Participant
predeceases him the rights of such Beneficiary shall thereupon terminate.


(4)           If a Retired Participant dies after any installment of his
Retirement Pension has become due but has not yet been paid to him, the balance
of such installment shall be paid to his Beneficiary.


6.02          The Administrative Committee is authorized and empowered from time
to time to adopt and fairly to administer regulations relating to the exercise
or operation of an Option; provided, however, that no such regulation shall be
inconsistent with the provisions of Section 6.01.  Without limiting the
generality of the foregoing such regulations may prescribe:


 (a)           such terms and conditions as the Administrative Committee shall
deem appropriate in respect of the exercise of any Option;


 (b)           the form of application;


 (c)           any information or proof thereof to be furnished by a
Participant, a Retired Participant or a Beneficiary in connection with any
Option; and


 (d)           any other requirement or condition relating to any Option.

29

--------------------------------------------------------------------------------


 
6.03          The Administrative Committee may, in its sole discretion, at any
time or from time to time, provide the benefits to which any Retired Participant
or his Beneficiary is entitled under this Plan by purchase of any form of
nonassignable annuity contract.  Upon the purchase of any such contract, the
rights of the Retired Participant and his Beneficiary to receive any payments
pursuant to this Plan shall be exclusively limited to such rights as may accrue
under such contract, and neither such Retired Participant nor his Beneficiary
shall have any further claim against his Employer, the Administrative Committee,
the Trustee or any other person.


6.04          If, at any time, any Retired Participant or his Beneficiary is, in
the judgment of the Administrative Committee, legally, physically or mentally
incapable of personally receiving and receipting for any payment due hereunder,
payment may, in the discretion of the Administrative Committee, be made to the
guardian or legal representative of such Retired Participant or Beneficiary or,
if none exists, to any other person or institution which, in the judgment of the
Administrative Committee, is then maintaining, or then has custody of, such
Retired Participant or Beneficiary.


6.05          Notwithstanding anything to the contrary contained in this Plan:


 (a)           The entire interest of each Participant must be distributed or
begin to be distributed no later than the Participant’s Required Beginning Date.


 (b)           Distributions, if not made in a single sum, may only be made over
one of the following periods (or a combination thereof):


(1)           the life of the Participant,


(2)           the life of the Participant and Designated Beneficiary,


(3)           a period certain not extending beyond the life expectancy of the
Participant, or


(4)           a period certain not extending beyond the joint and last survivor
expectancy of the Participant and his Designated Beneficiary.


 (c)           If the Participant dies after distribution of his or her interest
has begun, the remaining portion of such interest will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Participant’s death.


 (d)           If the Participant dies before distribution of his or her
interest begins, distribution of the Participant’s entire interest shall be
completed by December 31 of the calendar year containing the fifth (5th)
anniversary of the Participant’s death except to the extent that an election is
made to receive distributions in accordance with (1) or (2) below:


(1)           If any portion of the Participant’s interest is payable to a
Beneficiary, distributions may be made over the life or over a period certain
not greater than the life expectancy of the Designated Beneficiary commencing on
or before December 31 of the calendar year immediately following the calendar
year in which the Participant died;

30

--------------------------------------------------------------------------------



(2)           If the Beneficiary is the Participant’s surviving Spouse, the date
distributions are required to begin in accordance with (a) above shall not be
earlier than December 31 of the calendar year in which the Participant would
have attained age 70-1/2;


(3)           If the surviving Spouse dies before the distributions to such
spouse begin, the provisions of this Section 6.05(d), shall be applied as if the
surviving spouse were the Participant.


 (e)           Any amount paid to a child of the Participant will be treated as
if it has been paid to the surviving Spouse if the amount becomes payable to the
surviving spouse when the child reaches the age of majority.


 (f)           The life expectancy of a Participant and his Spouse may be
recalculated annually.  The life expectancy of a non-Spouse beneficiary may not
be recalculated.


 (g)           Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 6.05 shall be construed in a manner that complies
with Section 401(a)(9) of the Code and, with respect to distributions made on or
after January 1, 2001, the Plan will apply the minimum distribution requirements
of Section 401(a)(9) of the Code in accordance with the Treasury Regulations
thereunder that were proposed in January 2001, the provisions of which are
hereby incorporated by reference.  This subsection (g) shall continue in effect
until the end of the last calendar year beginning before the effective date of
the final regulations under Section 401(a)(9) of the Code or such other date as
may be specified in guidance published by the Internal Revenue Service.


 (h)           Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 6.05 shall be construed in a manner that complies
with Section 401(a)(9) of the Code and the final Treasury Regulations
thereunder, as reflected in Appendix A to the Plan.


6.06          Notwithstanding anything contained herein to the contrary, unless
the Participant elects otherwise, distributions to the Participant will commence
no later than the 60th day after the close of the Plan Year in which occurs the
latest of:


(1)           the Participant’s attainment of age 65;


(2)           the 10th anniversary of the year in which the Participant
commenced participation in the Plan; or


(3)           the Participant’s termination of service with the Employer.


Notwithstanding the foregoing, the failure of a Participant and his Spouse to
consent to a distribution at any time that any portion of the Accrued Benefit
could be distributed to the Participant or his surviving Spouse prior to the
time the Participant attains (or would have attained if not deceased) age 65,
shall be deemed to be an election to defer payment of any benefit sufficient to
satisfy this Section 6.06.

31

--------------------------------------------------------------------------------



ARTICLE VII


DEATH BENEFIT


7.01          No benefits under this Plan shall be payable on account of the
death of a Participant or Retired Participant other than a death benefit
pursuant to Section 3.03, an Option validly elected under Article VI, or this
Article VII.


7.02          (a)  Except as provided in Subsection (b), if a Participant who is
vested in any portion of his Accrued Benefit should die prior to his Retirement
Pension Starting Date, his Spouse or Domestic Partner shall be entitled to
receive a Qualified Preretirement Survivor Annuity.


(b)            Notwithstanding any other provision of this Article VII,
distributions of the Actuarial Equivalent of the Qualified Preretirement
Survivor Annuity to which a surviving Spouse  or Domestic Partner has become
entitled shall immediately be made or commence to be made to the surviving
Spouse or Domestic Partner in a form other than the Qualified Preretirement
Survivor Annuity:


(1)           if such distribution is made prior to the date on which payments
of the Qualified Preretirement Survivor Annuity commence and the amount of such
distribution is $5,000 (for Participants whose Termination of Employment occurs
before January 1, 1998, $3,500) or less; or


(2)           in any case not described in Paragraph (1), with the written
consent of such surviving Spouse.


7.03          (a)  The Committee shall provide each Participant within the
“applicable period” for such Participant a written explanation of the Qualified
Preretirement Survivor Annuity comparable to the explanation required in Section
3.03(c).


(b)            The applicable period is whichever of the following periods ends
last:


(1)           the period beginning with the first day of the Plan Year in which
the Participant attains age 32 and ending with the close of the Plan Year
preceding the Plan Year in which the Participant attains age 35;


(2)           “a reasonable period” ending after the individual becomes a
Participant; and


(3)           “a reasonable period” ending after this Section 7.03 first applies
to the Participant.


For purposes of this Section 7.03, “a reasonable period” is the end of the two
year period beginning one year prior to the date the applicable event occurs,
and ending one year after that date.
 
32

--------------------------------------------------------------------------------


 
(c)            Notwithstanding the foregoing in the case of a Participant who
separates from service before the Plan Year in which age 35 is attained, notice
shall be provided within the two year period beginning one year prior to
separation and ending one year after separation.  If the Participant thereafter
returns to employment with the Employer, the “applicable period” for such
participant shall be redetermined.
 
33

--------------------------------------------------------------------------------



ARTICLE VIII


DIRECT ROLLOVER DISTRIBUTIONS


8.01          Upon receiving directions from a Member who is eligible to receive
a distribution from the Plan which constitutes an eligible rollover
distribution, as defined in Section 402(c)(4)of the Code, to transfer all or any
part of such distribution to an eligible retirement plan, as defined in Section
402(c)(8)(B), the Administrative Committee shall cause the portion of the
distribution which the Participant has elected to so transfer to be transferred
directly to such eligible retirement plan; provided, however, that the
Participant shall be required to notify the Administrative Committee of the
identity of the eligible retirement plan at the time and in the manner that the
Administrative Committee shall prescribe and the Administrative Committee may
require the Participant or the eligible retirement plan to provide a statement
that the eligible retirement plan is intended to be qualified under Section
401(a) of the Code (if the plan is intended to be so qualified) or otherwise
meets the requirements necessary to be an eligible retirement plan.


8.02          Upon receiving instructions from a Beneficiary who is the
Participant’s Spouse who is eligible to receive a distribution pursuant to the
Plan that constitutes an eligible rollover distribution as defined in Section
402(c)(4) of the Code, to transfer all or any part of such distribution to a
plan that constitutes an eligible retirement plan under Section 402(c)(8)(B) of
the Code with respect to that distribution, the Administrative Committee shall
cause the portion of the distribution which such Spouse has elected to so
transfer to the eligible retirement plan so designated; provided, however, that
the Spouse shall be required to notify the Administrative Committee of the
identity of the eligible retirement plan at the time and in the manner that the
Committee shall prescribe.


8.03          The Administrative Committee may accomplish the direct transfer
described in Section 8.01 or Section 8.02, as applicable, by delivering a check
to the Participant or Spouse (in each case, a “Distributee”) which is payable to
the trustee, custodian or other appropriate fiduciary of the eligible retirement
plan, or by such other means as the Administrative Committee may in its
discretion determine.  The Administrative Committee may establish such rules and
procedures regarding minimum amounts which may be the subject of direct
transfers and other matters pertaining to direct transfers as it deems necessary
from time to time.

34

--------------------------------------------------------------------------------



ARTICLE IX

EMPLOYER CONTRIBUTION AND FUNDING POLICY
 
9.01          This Plan contemplates that each Employer shall, from time to
time, contribute such amounts as may, in accordance with Section 412 of the Code
and sound actuarial principles (as recommended by an actuary enrolled pursuant
to Section 3042 of ERISA), be deemed necessary by such Employer to provide the
benefits contemplated hereunder.


9.02          All contributions made by any Employer shall be paid directly to
the Trustee for deposit in the Trust Fund.


9.03          Any forfeiture arising under the provisions of this Plan shall be
applied to reduce contributions which would otherwise be required to be made by
the Employers pursuant to Section 9.01.


9.04          The Company shall establish a funding policy and method consistent
with the objectives of the Plan and the requirements of Title I of ERISA.  In
establishing and reviewing such funding policy and method, the Company shall
endeavor to determine the Plan’s short-term and long-term financial needs,
taking into account the need for liquidity to pay benefits and the need for
investment growth.

35

--------------------------------------------------------------------------------



ARTICLE X
 
LIMITATIONS ON BENEFITS
 
10.01        (a)  The limitations of Section 415 of the Code applicable to
“defined benefit plans” as defined in Section 414(j) of the Code are hereby
incorporated by reference in this Plan; provided, however, that where the Code
so provides, benefit limitations in effect under prior law shall be applicable
to benefits accrued as of the last effective day of such prior law.  In the case
of a Participant who is, or has ever been, a participant in one or more “defined
contribution plans” as defined in Section 414(i)  of the Code maintained by
Employer or any predecessor of the Employer, if benefits or contributions need
to be reduced due to the application of Section 415(e) of the Code, then
benefits under this Plan shall be reduced with respect to the affected
Participant before any contributions credited to the Participant under any
defined contribution plan maintained by the Employer shall be
reduced.  Notwithstanding the foregoing, the limitations of Section 415(e) of
the Code shall cease to apply as of the first day of the first Plan Year
beginning on or after January 1, 2000.


(b)            For purposes of applying the limitations described in this
Section 10.01, if benefits under the Plan are received in any form other than a
straight life annuity, or if such benefits relate to rollover contributions to
the Plan, then such benefit must be adjusted to a straight life annuity,
beginning at the same age, which is the actuarial equivalent of such
benefit.  In order to determine the actuarial equivalence of different forms of
benefit payment for this purpose, the interest rate assumptions may not be less
than the greater of 5 percent or the rate specified for purposes of Section 1.02
of the Plan.  For limitation years beginning on or after January 1, 1995, the
actuarially equivalent straight life annuity for purposes of applying the
limitations under Section 415(b) of the Code to benefits that are not subject to
Section 417(e)(3) of the Code is equal to the greater of the equivalent annual
benefit computed using the interest rate and mortality table, or tabular factor,
specified in Section 1.02 of the Plan for actuarial equivalence for the
particular form of benefit payable, and the equivalent annual benefit computed
using a 5 percent interest rate assumption and the applicable mortality
table.  For Plan benefits subject to Section 417(e)(3) of the Code, the
equivalent annual straight life annuity is equal to the greater of the
equivalent annual benefit computed using the interest rate and mortality table,
or tabular factor, specified in Section 1.02 of the Plan for actuarial
equivalence for the particular form of benefit payable, and the equivalent
annual benefit computed using the annual interest rate on 30-year Treasury
securities as specified by the Commissioner of the Internal Revenue Service, and
the mortality table described in Revenue Ruling 2001-62 or any successor table
(Revenue Ruling 95-6 for distributions with annuity starting dates prior to
December 31, 2002).  For Limitation Years beginning in 2004 or 2005, for the
purposes of determining the Actuarial Equivalent value for a form of payment
that is subject to Code Section 417(e)(3), the interest rate assumption shall be
the greater of (i) the Applicable Interest Rate or (ii) 5.5 percent.  For
limitation years beginning in 2006 and thereafter, for the purposes of
determining the Actuarial Equivalent value for a form of payment that is subject
to Code Section 417(e)(3), the interest rate assumption shall be the greater of
(i) the Applicable Interest Rate, (ii) 5.5 percent or (iii) the rate that
provides a benefit of not more than 105% of the benefit that would be provided
if the rate (or rates) applicable in determining minimum lump sums were used.

36

--------------------------------------------------------------------------------



ARTICLE XI
 
TOP-HEAVY PLAN YEARS
 
11.01        For purposes of this Article XI, the following definitions shall
apply:


 (a)           “Determination Date” means for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year, for the first Plan
Year, the last day of that Plan Year.


 (b)           “Employee” means any employee of an Employer and any beneficiary
of such an employee.


 (c)           “Employer” means the Employer and any Affiliate.


 (d)           “Key Employee” means, for Plan Years beginning after December 31,
2000, any Employee or former Employee (including any deceased Employee) who at
any time during the Plan Year that includes the determination date was an
officer of the Employer having annual compensation greater than $130,000 (as
adjusted under Section 416(i)(1) of the Code for Plan Years beginning after
December 31, 2002), a 5-percent owner of the employer, or a 1-percent owner of
the employer having annual compensation of more than $150,000.  For this
purpose, annual compensation means compensation within the meaning of Section
415(c)(3) of the Code.  The determination of who is a Key Employee will be made
in accordance with Section 416(i)(1) of the Code and the applicable regulations
and other guidance of general applicability issued thereunder.


 (e)           “Permissive Aggregation Group” means the Required Aggregation
Group of plans plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Sections 401(a)(4) and 410 of the Code.


 (f)           “Required Aggregation Group” means (1) each qualified plan of the
Employer in which at least one Key Employee participates, and (2) any other
qualified plan of the Employer which enables a plan described in (1) to meet the
requirements of Sections 401(a)(4) or 410 of the Code.


 (g)           “Top-Heavy Compensation” means the first $200,000 (or such higher
amount as may be prescribed pursuant to Treasury Regulations) of W-2 earnings
actually paid in the Plan Year by an Employer or an Affiliate for services as an
Employee.  Top-Heavy Compensation shall include Deemed 125 Compensation, as
defined in Section 1.14 of the Plan.


 (h)           “Top-Heavy Ratio”:


(1)           If in addition to this Plan the Employer maintains one or more
other defined benefit plans (including any simplified employee pension plan) and
the Employer has not maintained any defined contribution plan which during the
1-year period ending on the Determination Date has or has had account balances,
the top-heavy ratio for this Plan alone or for the Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of the present value of accrued benefits of all Key Employees as of the
Determination Date (including any part of any accrued benefit distributed in the
1-year period ending on the Determination Date), and the denominator of which is
the sum of the present value of all accrued benefits (including any part of any
accrued benefit distributed in the 1-year period ending on the Determination
Date), both computed in accordance with Section 416 of the Code and the
regulations thereunder.

37

--------------------------------------------------------------------------------



(2)           If in addition to this Plan the Employer maintains one or more
defined benefit plans (including any simplified employee pension plan) and the
Employer maintains or has maintained one or more defined contribution plans
which during the 1-year period ending on the Determination Date has or has had
any account balances, the Top-Heavy Ratio for any Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of the present value of accrued benefits under the aggregated defined
benefit plan or plans for all Key Employees, determined in accordance with (1)
above, and the sum of the account balances under the aggregated defined
contribution plan or plans for all Key Employees as of the Determination Date,
and the denominator of which is the sum of the present value of accrued benefits
under the aggregated defined benefit plan or plans for all participants,
determined in accordance with (1) above, and the sum of the account balances
under the aggregated defined contribution plan or plans for all participants as
of the Determination Date, all determined in accordance with Section 416 of the
Code and the regulations thereunder.  The account balances accrued benefits
under a defined contribution plan in both the numerator and denominator of the
Top-Heavy Ratio are increased for any distribution of an account balance made in
the 1-year period ending on the Determination Date.


(3)           For purposes of (1) and (2) above, the value of account balances
and the present value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the Determination Date, except as provided in Section 416 of the Code and the
regulations thereunder for the first and the second plan years of a defined
benefit plan.  The account balances and accrued benefits of a participant (x)
who is not a Key Employee but who was a Key Employee in a prior year, or (y) who
has not received any Top-Heavy Compensation from any Employer maintaining the
Plan at any time during the 5-year period ending on the Determination Date will
be disregarded.  Notwithstanding the above, for Plan Years beginning after
December 31, 2001, the accrued benefits and accounts of any Participant who has
not performed services for the Employer during the 1-year period ending on the
Determination Date will be disregarded.  The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Section 416 of the Code and the
regulations thereunder.  Deductible Employee contributions will not be taken
into account for purposes of computing the Top-Heavy Ratio.  When aggregating
plans the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.

38

--------------------------------------------------------------------------------


 
The accrued benefit of a Participant other than a Key Employee shall be
determined under (x) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (y) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Section 411(b)(1)(C)
of the Code.


(4)           For purposes of (1) and (2) above, in the case of a distribution
from the Plan made for a reason other than separation from service, death or
Disability, “5 year period” shall be substituted for “1-year period” wherever
such term is found.


 (ii)           “Valuation Date” means the last day of a Plan Year.


11.02        If the Plan is or becomes top-heavy in any Plan Year, the
provisions of Sections 11.04 through 11.05 will automatically supersede any
conflicting provision of the Plan.


11.03        The Plan shall be considered top-heavy for any Plan Year if any of
the following conditions exists:


 (a)           If the Top-Heavy Ratio for the Plan exceeds 60 percent and the
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group of plans.


 (b)           If the Plan is part of a Required Aggregation Group of plans but
not part of a Permissive Aggregation Group and the Top-Heavy Ratio for the group
of plans exceeds 60 percent.


 (c)           If the Plan is part of a Required Aggregation Group of plans and
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60 percent.


11.04        (a)  The Retirement Pension, commencing on or after the Normal
Retirement Date of each individual, other than a Key Employee, who was a
Participant during any Top-Heavy Plan year shall be the greater of:


(1)           such Participant’s Retirement Pension determined under Section
3.02; or


(2)           an amount equal to two percent (2%) of such Participant’s Highest
Average Compensation for each of the first ten (10) years of his Top-Heavy
Service; provided, however, that in the case of a Participant whose Retirement
Pension Starting Date is later than his Normal Retirement Date, the amount
determined under this Paragraph (2) commencing on such Retirement Pension
Starting Date shall not be less than the Actuarial Equivalent of the Retirement
Pension that would have been payable pursuant to this Paragraph (2) on the
Participant’s Normal Retirement Date


(b)            For purposes of this Section 11.04:


(1)           “Highest Average Compensation” means a Participant’s average
Top-Heavy Compensation for the five (5) consecutive years during which his
aggregate Top-Heavy Compensation was highest, excluding compensation earned by
such Participant:

39

--------------------------------------------------------------------------------


 
(A)           after the close of the last Top-Heavy Plan Year; or


(B)           prior to January 1, 1984, except to the extent that compensation
prior to January 1, 1984 is required to be taken into account so that such
average is based on a five (5) year period.


(2)           “Top-Heavy Service” means each Year of Service:


(A)           in which ended a Plan Year which was not a Top-Heavy Plan Year; or


(B)           completed in a Plan Year beginning prior to January 1, 1984.


For Plan Years beginning after December 31, 2001, for purpose of satisfying the
minimum benefit requirements of Section 416(c)(1) of the Code and this Plan, in
determining Years of Service, any service with Employer shall be disregarded to
the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no Key Employee or former Key
Employee.


 (c)           In the case of a Participant who is also a Participant in a
defined contribution plan maintained by an Employer or an Affiliate, the amount
described in Paragraph (a) (2) shall be reduced by the actuarial equivalent,
determined as of the date of the Participant’s Retirement Pension Starting Date,
of the Participant’s account balance under such defined contribution plan
derived from employer contributions (which account balance shall be deemed to
include prior withdrawals made by the Participant accumulated at interest to the
Participant’s Retirement Pension Starting Date).  For purposes of this
Subsection (c), actuarial equivalence and the interest rate referred to in the
preceding sentence shall be determined using the actuarial assumptions described
in Section 1.02.


11.05        (a)  For any Top-Heavy Plan Year, each Participant shall be vested
in his Accrued Benefit in accordance with the following schedule:


Years of Service
Nonforfeitable Percentage
   
Fewer than Two Years
    0%
Two Years but less than Three Years
  20%
Three Years but less than Four Years
  40%
Four Years but less than Five Years
  60%
Five or more Years
100%



(b)            Any portion of a Participant’s Accrued Benefit which has become
vested pursuant to Subsection (1) shall remain vested after the Plan has ceased
to be a Top-Heavy Plan.

40

--------------------------------------------------------------------------------



(c)            Any Participant who has completed at least five (5) Years of
Service prior to the beginning of the Plan Year in which the Plan ceased to be a
Top-Heavy Plan shall continue to vest in his Accrued Benefit according to the
schedule set forth in Subsection (a) after the Plan has ceased to be a Top-Heavy
Plan.

41

--------------------------------------------------------------------------------



ARTICLE XII

NON-ALIENABILITY


12.01        Except in the case of a qualified domestic relations order
described in Section 414(p) of the Code, no benefit under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, charge, encumbrance, garnishment, levy or attachment; and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, charge, encumber,
garnish, levy upon or attach the same shall be void; nor shall any such benefit
be in any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled thereto.


12.02        If any Participant or Beneficiary under this Plan becomes bankrupt
or attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any benefit under this Plan, the Administrative Committee may (but shall
not be required to) terminate the payment of such benefit to such Participant or
Beneficiary.  If payment is thus terminated, the Administrative Committee shall
direct the Trustee to hold or apply future payments for the benefit of such
Participant, his Beneficiary, his spouse or children or other dependents, or any
of them, in such manner and in such proportion as the Administrative Committee
may deem proper.


12.03        Notwithstanding anything herein to the contrary, effective August
5, 1997, the provisions of this Article XII shall not apply to any offset of a
Participant’s benefits provided under the Plan against an amount that the
Participant is ordered or required to pay to the Plan under any of the
circumstances set forth in Section 401(a)(13)(C) of the Code and Sections
206(d)(4) and 206(d)(5) of ERISA.

42

--------------------------------------------------------------------------------



ARTICLE XIII

AMENDMENT OF THE PLAN


13.01        The Company shall have the right by action of the Board, at any
time and from time to time, to amend in whole or in part any of the provisions
of this Plan, and any such amendment shall be binding upon the Participants and
their Beneficiaries, the Trustee, the Administrative Committee, any Employer,
and all parties in interest; provided, however, that no such amendment shall
authorize or permit any of the assets of the Trust Fund to be used for or
directed to purposes other than the exclusive benefit of the Participants or
their Beneficiaries.  Any such amendment shall become effective as of the date
specified therein.


13.02        No amendment to the Plan including a change in the actuarial basis
for determining optional or early retirement benefits shall be effective to the
extent that it has the effect of decreasing a Participant’s Accrued
Benefit.  Notwithstanding the preceding sentence, a Participant’s Accrued
Benefit may be reduced to the extent permitted under Section 412(c)(8) of the
Code.  For purposes of this paragraph, a Plan amendment which has the effect of
(1) eliminating or reducing an early retirement benefit or a retirement-type
subsidy, or (2) eliminating an optional form of benefit, with respect to
benefits attributable to service before the amendment shall be treated as
reducing accrued benefits.  In the case of a retirement-type subsidy, the
preceding sentence shall apply only with respect to a participant who satisfies
either before or after the amendment the preamendment conditions for the
subsidy.  In general, a retirement-type subsidy is a subsidy that continues
after retirement, but does not include a qualified disability benefit, a medical
benefit, a social security supplement, a death benefit (including life
insurance).  Furthermore, no amendment to the Plan shall have the effect of
decreasing a Participant’s vested interest determined without regard to such
amendment as of the later of the date such amendment is adopted, or becomes
effective.


13.03        If at any time the vesting schedule set forth in Section 4.01 is
amended, or the Plan is amended in any way that directly or indirectly affects
the computation of the Participant’s nonforfeitable percentage or if the Plan is
deemed amended by an automatic change to or from a top-heavy vesting schedule,
each Participant with at least three Years of Service may elect, within a
reasonable period after the adoption of the amendment or change, to have the
nonforfeitable percentage computed under the Plan without regard to such
amendment or change.  For Participants who dc not have at least one Hour of
Service in any Plan Year beginning after December 31, 1988, the preceding
sentence shall be applied by substituting “five Years of Service” for ‘three
Years of Service” where such language appears.  The period during which the
election may be made shall commence with the date the amendment is adopted or
deemed to be made and shall end on the latest of:


  (i)           60 days after the amendment is adopted;


 (ii)           60 days after the amendment becomes effective; or


(iii)           60 days after the Participant is issued written notice of the
amendment by the Employer or the Plan Administrator.

43

--------------------------------------------------------------------------------



ARTICLE XIV

TERMINATION OF THE PLAN


14.01        The Company may, by action of the Board and by appropriate notice
to the Trustee, determine that it shall terminate the Plan in its entirety or
withdraw from the Plan and terminate the same with respect to itself.  The
Company may by action of the Board at any time determine that any other Employer
shall withdraw from the Plan, and any other Employer by action of its Board of
Directors may determine that it shall so withdraw, and upon any such
determination, the Plan, in respect of such Employer, shall be terminated.


14.02        Any termination or partial termination shall be effective as of the
date specified in the resolution providing therefor, if any, and shall be
binding upon the Employer, the Trustee, all Participants and Beneficiaries and
all parties in interest.


14.03        Upon termination of the Plan in its entirety, each Participant
shall be fully (100%) vested in his Accrued Benefit, determined as of the date
of such termination.  A Participant’s Accrued Benefit shall be payable only from
the Trust Fund, except to the extent otherwise provided in Title IV of ERISA.


14.04        In the event of a partial termination of the Plan, within the
meaning of Section 411(d)(3)(A) of the Code, each affected Participant shall,
insofar as required by applicable law, be fully (100%) vested in his Accrued
Benefit, determined as of the date of such partial termination.


14.05        Upon termination of the Plan in its entirety or upon a partial
termination of the Plan, the assets comprising the Trust Fund shall be allocated
in accordance with the statutory priorities set forth in Section 4044(d)(2) of
ERISA and regulations promulgated thereunder.  Subject to the limitations
imposed by Section 4044(d)(2) of ERISA and Section 14.06, any funds remaining
after satisfaction of all liabilities to Plan Participants shall be returned to
the Employer.


14.06        (a)  As used in this Section 14.06:


(1)           “Applicable Early Termination Date” means the tenth (10th)
anniversary of the effective date of any increase in benefits under this Plan.


(2)           “Predecessor Plan’ means any retirement plan which (A) was
maintained by a corporation or unincorporated business before it became an
Employer and (B) has merged into the Plan.


(3)           “Twenty-five Highest Paid Employees” means the twenty-five (25)
highest paid Employees on the tenth (10th) anniversary preceding the Applicable
Early Termination Date (including any such Employees) who were not then, or were
not eligible to become, Participants in the Plan), excluding any Participant
whose Retirement Pension will not exceed $1,500.

44

--------------------------------------------------------------------------------



(4)           “Unrestricted Benefits” means benefits in the form provided under
this Plan equal to the amount provided by the greatest of:


(A)           employer contributions (or funds attributable thereto) under the
Plan or a Predecessor Plan which would have been applied to provide the
Participant’s Accrued Benefit if the Plan or such Predecessor Plan, as in effect
on the tenth (10th) anniversary preceding the Applicable Early Termination Date,
had continued without change;


(B)           $20,000; or


(C)           an amount equal to the sum of (A) employer contributions (or funds
attributable thereto) which would have been applied to provide the Participant’s
Accrued Benefit under the Plan or any Predecessor Plan if the Plan or such
Predecessor Plan had terminated on the tenth (10th) anniversary preceding the
Applicable Early Termination Date and (B) twenty percent (20%) of the first
$50,000 of the Participant’s average Compensation during the preceding five (5)
years, multiplied by the number of years in respect of which the full current
costs of the Plan have been met since the tenth (10th) anniversary preceding the
Applicable Early Termination Date;


(D)           (1)  for a Participant who is not a “substantial owner” as defined
in Section 4022(b)(5) of ERISA, an amount which equals the present value of the
maximum benefit of such Participant described in Section 4022(b)(3)(B) of ERISA,
determined on the date the Plan terminates or the Participant’s Retirement
Pension Starting Date, whichever is earlier and determined in accordance with
regulations of the Pension Benefit Guaranty Corporation (“PBGC”), without regard
to any other limitations in Section 4022 of ERISA; or


(2)           for a Participant who is a “substantial owner,” as defined in
Section 4022(b)(5) of ERISA, the greatest of the amounts in (A), (B), (C) or an
amount which equals the present value of the benefit guaranteed upon termination
of the Plan for such Participant under Section 4022 of ERISA, or if the Plan has
not terminated, the present value of the benefit that would be guaranteed if the
Plan terminated on such Participant’s Retirement Pension Starting Date,
determined in accordance with regulations of the PBGC.


 (b)           Subject to the provisions of Section 4044 of ERISA, in the event
that:


(1)           the Plan is terminated in respect of an Employer at any time prior
to the Applicable Early Termination Date; or


(2)           the benefits of any Participant became payable (A) at any time
prior to the Applicable Early Termination Date or (B) subsequent to the
Applicable Early Termination Date but before the full current costs of the Plan
for the period prior to the Applicable Early Termination Date have been funded,
the benefits (as defined in Treasury Regulation 1.401-4(c)(2)(vi)(a)) which any
of the Twenty-Five Highest Paid Employees may receive (including any
Unrestricted Benefits) shall not exceed his Unrestricted Benefits at any time.

45

--------------------------------------------------------------------------------


 
In the case of a Participant described in Subparagraph (2) (B), if on the
Applicable Early Termination Date the full current costs are not met, the
restrictions contained in this Section 14.06 shall continue in force until the
full current costs are funded for the first time.


 (c)           The provisions of this Section 14.06 shall not restrict the
current payment of full retirement benefits called for by this Plan to any
Retired Participant or his Beneficiary while the Plan is in full effect and its
full current costs have been met.


 (d)           If any funds are released by operation of the provisions of this
Section 14.06, they shall be applied solely for the benefit of Participants and
Beneficiaries other than the Twenty-five Highest Paid Employees or, if not
required for the funding of benefits for such Participants and Beneficiaries,
shall revert to the appropriate Employer.


 (e)           The restrictions contained in SubSection (b) may be exceeded for
the purpose of making current Retirement Pension payments to a Retired
Participant who would otherwise be subject to such restrictions if:


(1)           such Retirement Pension is in the form described in Section 1.41
or 3.02, whichever is applicable, or under an Option which does not provide
level pension benefits greater than those provided by the form described in
Section 1.41;


(2)           the Retirement Pension thus provided is supplemented, to the
extent necessary to provide the full Retirement Pension in the form provided in
Section 1.41 or 3.02, by current payments to such Retired Participant as
installments of such Retirement Pension come due; and


(3)           such supplemental payments are made at any time only if (A) the
full current costs of the Plan have then been funded or (B) the aggregate of
such supplemental payments for all such Retired Participants for the current
year does not exceed the aggregate of the Employer contributions already made in
respect of such year.


 (f)           If there shall be more than one Employer, the provisions of this
Section 14.06 shall be applied separately in respect of each such Employer.


 (g)           A Participant who is one of the Twenty-five Highest Paid
Employees may elect to receive his benefits under this Plan in the form of a
lump sum distribution only if he agrees to deposit with an acceptable depository
property having a market value equal to one hundred twenty-five percent (125%)
of the difference between the amount of such distribution and the Actuarial
Equivalent of his Unrestricted Benefits as security for his repayment of any
benefits paid to him in excess of the maximum permitted by this Section
14.06.  Additional deposits of security, in the amount necessary to increase the
fair market value of such security to one hundred twenty-five percent (125%) of
the difference between the amount of the distribution and the actuarial
Equivalent of his Unrestricted Benefits shall be made whenever the fair market
value of such security is less than one hundred ten percent (110%) of such
difference.

46

--------------------------------------------------------------------------------





14.07        If the Plan shall merge or consolidate with, or transfer
its  assets or liabilities to, any other “pension plan”, as defined in Section
3(2) of ERISA, each Participant shall be entitled to receive a benefit
immediately after such merger, consolidation or transfer (assuming that the Plan
had then terminated) which is equal to or greater than the benefit which he
would have been entitled to receive immediately before such merger,
consolidation or transfer (assuming that the Plan had then terminated).

47

--------------------------------------------------------------------------------



ARTICLE XV

TRUST AND ADMINISTRATION


15.01        The assets of the Trust Fund shall be held by the Trustees, who
shall consist of not fewer than two (2) individuals, or a bank or trust company
appointed by the Board.  The Trustees shall hold office until their or its
successors have been duly appointed or until death, resignation or removal.


15.02        Reserved.


15.03        The investment of the assets of the Plan shall be managed, except
to the extent that such responsibility has been allocated or delegated, by the
Trustee.


15.04        The Trustees shall act unanimously; provided, however, that if at
any time there are more than two (2) Trustees acting hereunder, they shall act
by majority vote and may act either by vote at a meeting or in writing without a
meeting.  Notwithstanding the foregoing:


 (a)           checks and other instruments for the payment of money and
instruments relating to the purchase, sale or other disposition of securities or
other property held in the Trust and checks and other instruments in payment of
distributions to Members and Beneficiaries or in payment of proper expenses
under the Plan may be signed by any one Trustee or by any person or persons
authorized by unanimous action of all the Trustees then acting hereunder with
the same force and effect as if signed by all Trustees; and


 (b)           the Trustees may, by written authorization, empower one of them
individually to execute any other document or documents on behalf of the
Trustees, such authorization to remain in effect until revoked by any Trustee.


15.05        The Trustees may appoint such independent accountants, enrolled
actuaries, legal counsel, investment advisors and other agents or specialists as
they deem necessary or desirable in connection with the performance of their
duties hereunder.  The Trustees shall be entitled to rely conclusively upon, and
shall be fully protected in any action taken by them in good faith in relying
upon, any opinions or reports which are furnished to them by any such
independent accountant, enrolled actuary, legal counsel, investment advisor or
other specialist.


15.06        The Trustees shall serve without compensation for services as
such.  All expenses of the Trust shall be paid by the Trust unless paid by
Employers.  Such expenses shall include any expenses incidental to the operation
of the Trust, including, but not limited to, fees of independent accountants,
enrolled actuaries, legal counsel, investment advisors and other agents or
specialists and similar costs.


15.07        The Trustees shall discharge their duties with respect to the Plan
solely in the interests of the Participants and their Beneficiaries; and


 (a)           for the exclusive purpose of providing benefits to Participants
and the Beneficiaries and defraying reasonable expenses of administering the
Plan;

48

--------------------------------------------------------------------------------



 (b)           with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man, acting in like capacity and
familiar with such matters, would use in the conduct of an enterprise of a like
character and with like aims;


 (c)           by diversifying the investments of the Trust Fund so as to
minimize the risk of large losses, unless under the circumstances it is clearly
prudent not to do so; and


 (d)           in accordance with the documents and instruments governing the
Plan, insofar as such documents and instruments are consistent with the
provisions of ERISA.


15.08        (a)  The Company is hereby designated as “named fiduciary” within
the meaning of Section 402(a) of ERISA, with respect to the investment of the
assets of the Plan and shall, except to the extent provided below, direct the
investment of such assets and possess all powers which may be necessary to carry
out such duty.


(b)            At the direction of the Investment Committee, the Trustees may
appoint an investment manager, as defined in Section 3(38) of ERISA, in which
case, unless otherwise provided by ERISA, no Trustee shall be liable for the
acts or omissions of such investment manager or be under any obligation to
invest or otherwise manage any asset of the Trust Fund which is subject to the
management of such manager.


(c)            (1)  The Administrative Committee and the Trustees may establish
procedures for (A) the allocation of fiduciary responsibilities (other than
“trustee responsibilities” as defined in Section 405(c)(3) of ERISA under the
Plan among themselves, and (B) the designation of persons other than names
fiduciaries to carry out fiduciary responsibilities (other than trustee
responsibilities) under the Plan.


 (2)   If any fiduciary responsibility is allocated or if any person is
designated to carry out any responsibility pursuant to Paragraph (1), no named
fiduciary shall be liable for any act or omission of such person in carrying out
such responsibility, except as provided in Section 405(c)(2) of ERISA.


15.09        The Trustees shall receive any contributions paid to them in cash
and shall establish the Trust Fund hereunder.  The Trust Fund shall be held,
managed and administered in accordance with the terms of this Plan.  A
transaction between the Plan and a common or collective trust fund or pooled
investment fund maintained by a party in interest which is a bank or trust
company supervised by a State or Federal agency, or a pooled investment fund of
an insurance company qualified to do business in a State, and listed on Appendix
B as amended from time to time shall be permitted in accordance with ERISA
Section 408(b)(8) if the transaction is a sale or purchase of an interest in the
fund, and the bank, trust company, or insurance company receives not more than
reasonable compensation.


15.10        The Trustees shall invest and reinvest the Trust Fund and keep the
Trust Fund invested, without distinction between principal and income, in such
securities or other property, real or personal, foreign or domestic, wherever
situated, as the Trustees shall deem advisable, including, but not limited to,
the general account or a separate account of an insurance company licensed to do
business in the State of New York, shares in a regulated investment company or
plans for the accumulation of such shares, common or preferred stocks, bonds and
mortgages, and other evidences of ownership or indebtedness.  In making such
investments, the Trustee shall not be restricted to securities or other property
of the character authorized or required by applicable law for trust investments.

49

--------------------------------------------------------------------------------



15.11        The Trustees shall have the following powers and authority in the
investment of the assets of the Trust Fund:


 (a)           to purchase, or subscribe for, any securities (including shares
in a regulated investment company or plans for the accumulation of such shares)
or other property and to retain the same in trust, the Trustees being
specifically authorized to limit investment, in their own discretion, to shares
of regulated investment companies or to plans for the accumulation of such
shares;


 (b)           to sell, exchange, convey, transfer or otherwise dispose of, by
private contract or at public auction, any securities or other property held by
them; and no person dealing with the Trustees shall be bound to see to the
application of the purchase money or to inquire into the validity, expediency or
propriety of any such sale or other disposition;


 (c)           to vote any stocks, bonds or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options and to
make any payments incidental thereto; to oppose, consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporation
securities; to pay any assessments or charges in connection with any security;
to delegate any discretionary powers; and generally to exercise any of the
powers of an owner with respect to stocks, bonds, securities or other property
held as part of the Trust Fund;


 (d)           to cause any securities or other property held as part of the
Trust Fund to be registered in their own names or in the name of one or more
nominees, and to hold any investments in bearer form, but the books and records
of the Trustees shall at all times show that all such investments are part of
the Trust Fund;


 (e)           to borrow or raise money for the purposes of the Plan in such
amount and upon such terms and conditions as the Trustee shall deem advisable;
and for any sum so borrowed, to issue their promissory note as Trustees and to
secure the repayment thereof by pledging all, or any part, of the Trust Fund;
and no person lending money to the Trustees shall be bound to see to the
application of the money lent or to inquire into the validity, expediency or
propriety of any such borrowing;


 (f)           to keep such portion of the Trust Fund in cash or cash balances
as the Trustee may, from time to time, deem to be in the best interests of the
Plan, without liability for interest thereon;


 (g)           to accept and retain for such time as may seem advisable any
securities or other property received or acquired by them as Trustees hereunder,
whether or not such securities or other property would normally be purchased as
investments hereunder;

50

--------------------------------------------------------------------------------



 (h)           to sell call options on any national securities exchange with
respect to securities held in the Trust Fund, and to purchase call options for
the purpose of closing out previous sales of call option;


 (i)           to appoint a bank or trust company as corporate Trustee, and to
enter into and execute an agreement with any such corporate Trustee to provide
for the investment and reinvestment of assets of the Trust Fund.


15.12        The Trustees, at the direction of the Administrative Committee,
shall from time to time make payments out of the Trust Fund in accordance with
the provisions of the Plan in such manner, in such amounts and for such purposes
as they may determine, and when any such payment has been made, the amount
thereof shall no longer constitute a part of the Trust Fund.


15.13        (a)  The Trustees shall keep accurate and detailed accounts of all
investments, receipts, disbursements and other transactions hereunder.


(b)            Within two hundred ten (210) days following the close of each
Plan Year, the Trustees shall file with the Company a written account setting
forth all investments, receipts, disbursements and other transactions effected
by them during such Plan Year.  Except as provided to the contrary by Section
413(a) of ERISA, upon the expiration of ninety (90) days from the date of filing
of such account, the Trustees shall be forever released and discharged from all
liability and accountability to anyone with respect to the propriety of their
acts and transactions shown in such account, except with respect to any such
acts or transactions as to which the Company shall file with the Trustees
written objections within such ninety (90) day period.


(c)            The filing by the Trustees with the Company of an annual report
in accordance with Section 103 of ERISA shall constitute the filing of an
account within the meaning of this Section 15.13.


15.14        Any Trustee may be removed by the Company at any time.  A Trustee
may resign at any time upon thirty (30) days’ notice in writing to the Company,
which notice may be waived by the Company.  Upon such removal or resignation of
a Trustee, or upon the death or disability of a Trustee, the Company may, or in
the event there is no then acting Trustee, shall appoint a successor Trustee,
who shall have the same powers and duties as those conferred upon the Trustees
hereunder.  The Company may at any time appoint one or more additional Trustees,
who shall have the same powers and duties as those conferred upon the Trustees
hereunder.


15.15        In any case in which any person is required or permitted to make an
election under this Plan, such election shall be made in writing and filed with
the Administrative Committee on the form provided by them or made in such other
manner as the Administrative Committee may direct.

51

--------------------------------------------------------------------------------



ARTICLE XVI

CLAIM AND APPEAL PROCEDURE


16.01        (a)  Initial Claim


 (i)           Any claim by an Employee, Participant or Beneficiary “Claimant”)
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of the Plan shall be made in writing to the Committee
for such purpose.  The Committee shall provide the Claimant with the necessary
forms and make all determinations as to the right of any person to a disputed
benefit.  If a Claimant is denied benefits under the Plan, the Committee or its
designee shall notify the Claimant in writing of the denial of the claim within
ninety (90) days (or within forty-five (45) days if the claim involves a
determination of a claim for disability benefits) after the Committee receives
the claim, provided that in the event of special circumstances such period may
be extended.


 (ii)           In the event of special circumstances, the maximum period in
which a claim must be determined may be extended as follows:


(A)           With respect to any claim, other than a claim that involves a
determination of a claim for disability benefits, the ninety (90) day period may
be extended for a period of up to ninety (90) days (for a total of one hundred
eighty (180) days).  If the initial ninety (90) day period is extended, the
Committee or its designee shall notify the Claimant in writing within ninety
(90) days of receipt of the claim.  The written notice of extension shall
indicate the special circumstances requiring the extension of time and provide
the date by which the Committee expects to make a determination with respect to
the claim.  If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.


(B)           With respect to a claim that involves a determination of a claim
for disability benefits, the forty-five (45) day period may be extended as
follows:


(I)           Initially, the forty-five (45) day period may be extended for a
period to up to an additional thirty (30) days (the “Initial Disability
Extension Period”), provided that the Committee determines that such an
extension is necessary due to matters beyond the control of the Plan and, within
forty-five (45) days of receipt of the claim, the Committee or its designee
notifies the Claimant in writing of such extension, the special circumstances
requiring the extension of time, the date by which the Committee expects to make
a determination with respect to the claim and such information as required under
clause (III) below.

52

--------------------------------------------------------------------------------



(II)           Following the Initial Disability Extension Period the period for
determining the Claimant’s claim may be extended for a period of up to an
additional thirty (30) days, provided that the Committee determines that such an
extension is necessary due to matters beyond the control of the Plan and within
the Initial Disability Extension Period, notifies the Claimant in writing of
such additional extension, the special circumstances requiring the extension of
time, the date by which the Committee expects to make a determination with
respect to the claim and such information as required under clause (III) below.


(III)           Any notice of extension pursuant to this Paragraph (B) shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the Claimant shall be afforded
forty-five (45) days within which to provide the specified information.


(IV)           If an extension is required due to the Claimant’s failure to
submit information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.


 (iii)           If notice of the denial of a claim is not furnished within the
required time period described herein, the claim shall be deemed denied as of
the last day of such period.


 (iv)           If a claim is wholly or partially denied, the notice to the
Claimant shall set forth:


(A)           The specific reason or reasons for the denial;

53

--------------------------------------------------------------------------------



(B)           Specific reference to pertinent Plan provisions upon which the
denial is based;


(C)           A description of any additional material or information necessary
for the Claimant to complete the claim request and an explanation of why such
material or information is necessary;


(D)           Appropriate information as to the steps to be taken and the
applicable time limits if the Claimant wishes to submit the adverse
determination for review; and


(E)           A statement of the Claimant’s right to bring a civil action under
Section 502 of ERISA following an adverse determination on review.


(b)            Claim Denial Review.


 (i)           If a claim has been wholly or partially denied, the Claimant may
submit the claim for review by the Committee.  Any request for review of a claim
must be made in writing to the Committee no later than sixty (60) days (or
within one hundred and eighty (180) days if the claim involves a determination
of a claim for disability benefits) after the Claimant receives notification of
denial or, if no notification was provided, the date the claim is deemed denied.


The Claimant or his duly authorized representative may:


(A)           Upon request and free of charge, be provided with reasonable
access to, and copies of, relevant documents, records, and other information
relevant to the Claimant’s claim; and


(B)           Submit written comments, documents, records, and other information
relating to the claim.  The review of the claim determination shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial claim determination.


 (ii)           The decision of the Committee upon review shall be made within
sixty (60) days (or within forty-five (45) days if the claim involves a
determination of a claim for disability benefits) after receipt of the
Claimant’s request for review, unless special circumstances (including, without
limitation, the need to hold a hearing) require an extension.  In the event of
special circumstances, the maximum period in which a claim must be determined
may be extended as follows:


(A)           With respect to any claim, other than a claim that involves a
determination of a claim for disability benefits, the sixty (60) day period may
be extended for a period of up to one hundred twenty (120) days.

54

--------------------------------------------------------------------------------



(B)           With respect to a claim that involves a determination of a claim
for disability benefits, the forty-five (45) day period may be extended for a
period of up to forty-five (45) days.


If the sixty (60) day period (or forty-five (45) day period where the claim
involves a determination of a claim for disability benefits) is extended, the
Committee or its designee shall, within sixty (60) days (or within forty-five
(45) days if the claim involves a determination of a claim for disability
benefits) of receipt of the claim for review, notify the Claimant in
writing.  The written notice of extension shall indicate the special
circumstances requiring the extension of time and provide the date by which the
Committee expects to make a determination with respect to the claim upon
review.  If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.


 (iii)           If notice of the decision upon review is not furnished within
the required time period described herein, the claim on review shall be deemed
denied as of the last day of such period.


 (iv)           The Committee, in its sole discretion, may hold a hearing
regarding the claim and request that the Claimant attend.  If a hearing is held,
the Claimant shall be entitled to be represented by counsel.


 (v)            The Committee’s decision upon review on the Claimant’s claim
shall be communicated to the Claimant in writing.  If the claim upon review is
denied, the notice to the Claimant shall set forth:


(A)           The specific reason or reasons for the decision, with references
to the specific Plan provisions on which the determination is based;


(B)           A statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claim; and


(C)           A statement of the Claimant’s right to bring a civil action under
Section 502 of ERISA.


 (vi)           Any review of a claim involving a determination of a claim for
disability benefits shall not afford deference to the initial adverse benefit
determination and shall not be determined by any individual who made the initial
adverse benefit determination or a subordinate of such individual.  In deciding
a review of any adverse benefit determination that is based in whole or in part
on a medical judgment, including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate, the Committee shall consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment.

55

--------------------------------------------------------------------------------





(c)            All interpretations, determinations and decisions of the
Committee with respect to any claim, including without limitation the appeal of
any claim, shall be made by the Committee, in its sole discretion, based on the
Plan and comments, documents, records, and other information presented to it,
and shall be final, conclusive and binding.


(d)            The claims procedures set forth in this Section are intended to
comply with United States Department of Labor Regulation § 2560.503-1 and should
be construed in accordance with such regulation.  In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.

56

--------------------------------------------------------------------------------



ARTICLE XVII

MISCELLANEOUS


17.01        If any provision of this Plan shall be held illegal or invalid for
any reason, such illegality or invalidity shall not affect the remaining parts
of this Plan, but such illegal or invalid provision shall be deemed modified to
the extent necessary to conform to applicable law and carry out the purposes of
this Plan, or, if such modification is impossible, the Plan shall be construed
and enforced as if such illegal or invalid provision had never been inserted
herein.


17.02        This Plan shall be governed, construed, administered and regulated
in all respects under the laws of the State of New York, except insofar as they
have been superseded by the provisions of ERISA.


17.03        Wherever any words are used herein in the masculine gender, they
shall be construed as though they were also used in the feminine gender in all
cases where they would so apply, and vice versa, and wherever any words are used
herein in the singular form, they shall be construed as through they were also
used in the plural form in all cases where they would so apply, and vice versa.


17.04        The adoption and maintenance of this Plan shall not be deemed to
constitute a contract between any Employer and any person or to be a
consideration for the employment of any person.  Nothing contained herein shall
be deemed to give any person the right to be retained in the employ of any
Employer or to derogate from the right of any Employer or discharge any person
at any time without regard to the effect of such discharge upon the rights of
such person as a Participant in this Plan.


17.05        Except as otherwise provided by ERISA, no liability shall attach to
any Employer for payment of any benefits or claims hereunder, and all
participants and Beneficiaries, and all persons claiming under or through them,
shall have recourse only to the Trust Fund for payment of any benefit hereunder.


17.06        Nothing in this Plan, express or implied, is intended, or shall be
construed, to confer upon or give to any person, firm, association or
corporation, other than the parties hereto and their successors in interest, any
right, remedy or claim under or by reason of this Plan or any covenants,
condition or stipulation hereof, and all covenants, conditions and stipulations
in this plan, by or on behalf of any party, shall be for the sole and exclusive
benefit of the parties hereto.


(a)            Any contribution to the Plan made by an Employer by a mistake in
fact may be returned to such Employer at the direction of the Trustee within one
(1) year after the date of the payment of such contribution.


(b)            Each contribution made to this Plan by an Employer is conditioned
upon its deductibility under Section 404 of the Code.  If the deduction is
disallowed, such contribution shall, to the extent disallowed as a deduction, be
returned to such Employer within one (1) year following the date of
disallowance.

57

--------------------------------------------------------------------------------



(c)            This Plan is established for the exclusive benefit of the
Participants herein and their Beneficiaries.  Except as provided in Section
14.05 and this Section 17.06, it shall be impossible for any assets of the Trust
to revert to any Employer prior to the satisfaction of all liabilities hereunder
with respect to all Participants and their Beneficiaries.

58

--------------------------------------------------------------------------------



ARTICLE XVIII

ADMINISTRATION OF THE PLAN


18.01        Administrative Committee.  There is hereby created an
Administrative Committee for the Plan.  The general administration of the Plan
on behalf of the Plan Administrator shall be placed in the Administrative
Committee.


18.02        Investment Committee.  There is hereby created an Investment
Committee for the Plan.


18.03        Payment of Benefits (Administrative Committee).  The Administrative
Committee shall advise the Trustee in writing with respect to all benefits which
become payable under the terms of the Plan and shall direct the Trustee to pay
such benefits on order of the Administrative Committee.  In the event that the
Trust Fund shall be invested in whole or in part in one or more insurance
contracts, the Administrative Committee shall be authorized to give to any
insurance company issuing such a contract such instructions as may be necessary
or appropriate in order to provide for the payment of benefits in accordance
with the Plan.


18.04        Powers and Authority; Action Conclusive (Administrative
Committee).  Except as otherwise expressly provided in the Plan or in the Trust
Agreement, or by the Investment Committee, the Administrative Committee shall
have the exclusive right, power, and authority, in its sole and absolute
discretion, to administer, apply and interpret the Plan, Trust Agreement and any
other Plan documents and to decide all matters arising in connection with the
operation or administration of the Plan and the Trust.  Subject to the
immediately preceding sentence, the Administrative Committee shall have all
powers necessary or helpful for the carrying out of its responsibilities, and
the decisions or action of the Administrative Committee in good faith in respect
of any matter hereunder shall be conclusive and binding upon all parties
concerned.


Without limiting the generality of the foregoing, the Administrative Committee
has the complete authority, in its sole and absolute discretion, to:


 (a)           Determine all questions arising out of or in connection with the
interpretation of the terms and provisions of the Plan except as
otherwise  expressly provided herein;


 (b)           Make rules and regulations for the administration of the Plan
which are not inconsistent with the terms and provisions of the Plan, and fix
the annual accounting period of the trust established under the Trust Agreement
as required for tax purposes;


 (c)           Construe all terms, provisions, conditions of and limitations to
the Plan;


 (d)           Determine all questions relating to (A) the eligibility of
persons to receive benefits hereunder, (B) the periods of service, including
Hours of Service, Credited Service and Years of Service, and the amount of
Compensation of a Participant during any period hereunder, and (C) all other
matters upon which the benefits or other rights of a Participant or other person
shall be based hereunder; and

59

--------------------------------------------------------------------------------



 (e)           Determine all questions relating to the administration of the
Plan (A) when disputes arise between the Employer and a Participant or his
Beneficiary, Spouse or legal representatives, and (B) whenever the
Administrative Committee deems it advisable to determine such questions in order
to promote the uniform administration of the Plan.


The Administrative Committee may recoup on behalf of the Plan any payment made
in error by the Plan to any person, and any such amount will be returned to the
Plan.


All determinations made by the Administrative Committee with respect to any
matter arising under the Plan Trust Agreement and any other Plan documents shall
be final and binding on all parties.  The foregoing list of powers is not
intended to be either complete or exclusive and the Administrative Committee
shall, in addition, have such powers as the Plan Administrator deems appropriate
and delegates to it and such powers as may be necessary for the performance of
its duties under the Plan and the Trust Agreement.


18.05        Reliance on Information (Administrative Committee).  The members of
the Administrative Committee and any Employer or affiliate thereof (including
the Company) and its officers, directors and employees shall be entitled to rely
upon all tables, valuations, certificates, opinions and reports furnished by any
accountant, trustee, insurance company, counsel or other expert who shall be
engaged by the Company or an affiliate thereof or the Committee, and the members
of the Committee and any Employer or affiliate thereof (including the Company)
and its officers, directors and employees shall be fully protected in respect of
any action taken or suffered by them in good faith in reliance thereon, and all
action so taken or suffered shall be conclusive upon all persons affected
thereby.


18.06        Actions to be Uniform; Regular Personnel Policies to be
Followed.  Any discretionary actions to be taken under this Plan by the
Administrative Committee or Investment Committee with respect to the
classification of the Employees, contributions, or benefits shall be uniform in
their nature and applicable to all Employees similarly situated.  With respect
to service with the Employer, leaves of absence and other similar matters, the
Committee shall administer the Plan in accordance with the Employer’s regular
personnel policies at the time in effect.


18.07        Fiduciaries.  Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan.  Any Named Fiduciary under the
Plan, and any fiduciary designated by a Named Fiduciary to whom such power is
granted by a Named Fiduciary under the Plan, may employ one or more persons to
render advice with regard to any responsibility such fiduciary has under the
Plan.


18.08        Plan Administrator.  The Company shall be the administrator of the
Plan, as defined in Section 3(16)(A) of ERISA and shall be responsible for the
preparation and filing of any required returns, reports, statements or other
filings with appropriate governmental agencies.  The Company or its authorized
designee shall also be responsible for the preparation and delivery of
information to persons entitled to such information under any applicable law.


18.09        Notices and Elections (Administrative Committee).  A Participant
shall deliver to the Administrative Committee all directions, orders,
designations, notices or other communications on appropriate forms to be
furnished by the Administrative Committee.  The Administrative Committee shall
also receive notices or other communications directed to Participants from the
Trustee and transmit them to the Participants.  All elections which may be made
by a Participant under this Plan shall be made in a time, manner and form
determined by the Administrative Committee unless a specific time, manner or
form is set forth in the Plan.

60

--------------------------------------------------------------------------------



18.10        Misrepresentation of Age.  In making a determination or calculation
based upon a Participant’s age, the Administrative Committee shall be entitled
to rely upon any information furnished by the Participant.  If a Participant
misrepresents the Participant’s age, and the misrepresentation is relied upon by
a Member Company, an affiliate thereof (including the Company) or the
Administrative Committee, the Administrative Committee will adjust the
Participant’s Accrued Benefit to conform to the Participant’s actual age and
offset future monthly payments to recoup any overpayments caused by the
Participant’s misrepresentation.


18.11        Decisions of Administrative Committee are Binding.  The decisions
of the Administrative Committee with respect to any matter it is empowered to
act on shall be made in the Administrative Committee’s sole discretion and shall
be final, conclusive and binding on all persons, based on the Plan
documents.  In carrying out its functions under the Plan, the Administrative
Committee shall endeavor to act by general rules so as to administer the Plan in
a uniform and nondiscriminatory manner as to all persons similarly situated.


18.12        Spouse’s Consent.  In addition to when such consent is expressly
required by the terms of this Plan, the Committee may in its sole discretion
also require the written consent of the Employee’s Spouse to any other election
or revocation of election made under this Plan before such election or
revocation shall be effective.


18.13        Accounts and Records.  The Administrative Committee and Investment
Committee shall maintain such accounts and records regarding the fiscal and
other transactions of the Plan and such other data as may be required to carry
out its functions under the Plan and to comply with all applicable laws.  The
Administrative Committee shall report annually to the Board on the performance
of its responsibilities and on the performance of any trustee or other persons
to whom any of its powers and responsibilities may have been delegated and on
the administrative operation of the Plan for the preceding year.  The Investment
Committee shall report annually to the Board on the performance of its
responsibilities and on the performance of any trustee, investment manager,
insurance carrier or persons to whom any of its powers and responsibilities may
have been delegated and on the financial condition of the Plan for the preceding
year.


18.14        Forms.  To the extent that the form or method prescribed by the
Administrative Committee to be used in the operation and administration of the
Plan does not conflict with the terms and provisions of the Plan, such form
shall be evidence of (a) the Administrative Committee’s interpretation,
construction and administration of this Plan and (b) decisions or rules made by
the Administrative Committee pursuant to the authority granted to the Committee
under the Plan.


18.15        Liability and Indemnification.  The functions of the Trustees,
Administrative Committee, the Investment Committee, the Board, and the Employer
under the Plan are fiduciary in nature and each shall be carried out solely in
the interest of the Participants and other persons entitled to benefits under
the Plan for the exclusive purpose of providing the benefits under the Plan (and
for the defraying of reasonable expenses of administering the Plan).  The
Administrative Committee, the Investment Committee, the Board, and the Employer
shall carry out their respective functions in accordance with the terms of the
Plan with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims.  No member of the Administrative Committee or Investment
Committee and no officer, director, or employee of the Employer shall be liable
for any action or inaction with respect to his functions under the Plan unless
such action or inaction is adjudicated to be a breach of the fiduciary standard
of conduct set forth above.

61

--------------------------------------------------------------------------------



The Company shall indemnify and hold harmless any person who, by virtue of
membership on the Board, Administrative Committee, Investment Committee or any
other committee or by virtue of such person’s status as a director, officer or
employee of the Employer, is deemed or held to be a fiduciary of the Plan within
the meaning of the Act, to the extent not covered by the Company’s insurance,
against any and all claims, loss, damages, expenses, including legal fees and
other expenses of litigation and liability arising from any action or failure to
act, provided that such act or failure to act is not judicially determined to be
due to the gross negligence or willful misconduct of such person, except that
the Company may, in its sole discretion, elect not to enforce this provision in
a case of gross negligence or willful misconduct.  Further, no member of the
Administrative Committee or Investment Committee shall be personally liable
merely by virtue of any instrument executed by him or on his behalf as a member
of the Administrative Committee or Investment Committee.  The Company may secure
and maintain in full force and effect such insurance as may be reasonably
available on behalf of the persons described in this section, to cover liability
or losses from which the Company is obligated to indemnify such persons.  The
amount and conditions of such insurance shall be determined by the Company in
its sole discretion.

62

--------------------------------------------------------------------------------



APPENDIX A


REQUIRED MINIMUM DISTRIBUTION RULES


Section 1.  General Rules


1.1.           Effective Date.  The provisions of this Appendix will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.


1.2.           Scope.  This Appendix A describes the required distribution rules
for Participants who have reached their Required Beginning Date, as those terms
are defined in the Plan, as well as the incidental death benefit
requirements.  The terms of this Appendix A shall apply solely to the extent
required under Code Section 401(a)(9) and shall be null and void to the extent
that they are not required under Section 401(a)(9) of the Code.  This Appendix A
is not intended to defer the timing of a distribution beyond the date otherwise
required under the Plan or to create any benefits (including but not limited to
death benefits) or distribution forms that are not otherwise offered under the
Plan.  Any capitalized terms not otherwise defined in this Appendix A have the
meaning given those terms in the Plan.


1.3.           Precedence.  The requirements of this Appendix A will take
precedence over any inconsistent provisions of the Plan.


1.4.           Requirements of Treasury Regulations Incorporated.  All
distributions required under this Appendix A will be determined and made in
accordance with the Treasury Regulations under Section 401(a)(9) of the Internal
Revenue Code.


1.5.           TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this Appendix A, other than Section 1.4, distributions may be made
under a designation made before January 1, 1984, in accordance with Section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and any
provisions of the Plan that relate to Section 242(b)(2) of TEFRA.


Section 2.  Time and Manner of Distribution.


2.1.           Required Beginning Date.  The Participant’s entire interest will
be distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.


2.2.           Death of Participant Before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:


 (a)           If the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

Appendix A-1

--------------------------------------------------------------------------------



 (b)           If the Participant’s surviving Spouse is not the Participant’s
sole designated beneficiary, then distributions to the designated beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.


 (c)           If there is no designated beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.


 (d)           If the Participant’s surviving Spouse is the Participant’s sole
designated beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving Spouse were the Participant.


 For purposes of this Section 2.2 and Section 5, distributions are considered to
begin on the Participant’s Required Beginning Date (or, if Section 2.2(d)
applies, the date distributions are required to begin to the surviving Spouse
under Section 2.2(a)).  If annuity payments irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving Spouse before the date distributions are required to
begin to the surviving Spouse under Section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.


2.3.           Form of Distribution.  Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
Sections 3, 4 and 5 of this Appendix A.  If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Code and the Treasury Regulations.  Any part of the
Participant’s interest which is in the form of an individual account described
in Section 414(k) of the Code will be distributed in a manner satisfying the
requirements of Section 401(a)(9) of the Code and the Treasury Regulations that
apply to individual accounts.


Section 3.  Determination of Amount to be Distributed Each Year.


3.1.           General Annuity Requirements.  If the Participant’s interest is
paid in the form of annuity distributions under the Plan, payments under the
annuity will satisfy the following requirements:


(a)           the annuity distributions will be paid in periodic payments made
at intervals not longer than one year;


(b)           the distribution period will be over a life (or lives) or over a
period certain not longer than the period described in Section 4 or 5;


(c)           once payments have begun over a period certain, the period certain
will not be changed even if the period certain is shorter than the maximum
permitted;


(d)           payments will either be nonincreasing or increase only as follows:

Appendix A-2

--------------------------------------------------------------------------------


 
(1)           by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;


(2)           to the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in Section 4 dies or is no longer the Participant’s Beneficiary
pursuant to a qualified domestic relations order within the meaning of Section
414(p);


(3)           to provide cash refunds of employee contributions upon the
Participant’s death; or


(4)           to pay increased benefits that result from a plan amendment.


3.2.           Amount Required to be Distributed by Required Beginning
Date.  The amount that must be distributed on or before the Participant’s
Required Beginning Date (or, if the Participant dies before distributions begin,
the date distributions are required to begin under Section 2.2(a) or (b)) is the
payment that is required for one payment interval.  The second payment need not
be made until the end of the next payment interval even if that payment interval
ends in the next calendar year.  Payment intervals are the periods for which
payments are received, e.g., bi-monthly, monthly, semi-annually, or
annually.  All of the Participant’s benefit accruals as of the last day of the
first distribution calendar year will be included in the calculation of the
amount of the annuity payments for payment intervals ending on or after the
Participant’s Required Beginning Date.


3.3.           Additional Accruals After First Distribution Calendar Year.  Any
additional benefits accruing to the Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.


Section 4.  Requirements For Annuity Distributions That Commence During
Participant’s Lifetime.


4.1.           Joint Life Annuities Where the Beneficiary Is Not the
Participant’s Spouse.  If the Participant’s interest is being distributed in the
form of a joint and survivor annuity for the joint lives of the Participant and
a nonspouse Beneficiary, annuity payments to be made on or after the
Participant’s Required Beginning Date to the designated beneficiary after the
Participant’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Participant
using the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury
Regulations.  If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a nonspouse Beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.


4.2.           Period Certain Annuities.  Unless the Participant’s Spouse is the
sole designated beneficiary and the form of distribution is a period certain and
no life annuity, the period certain for an annuity distribution commencing
during the Participant’s lifetime may not exceed the applicable distribution
period for the Participant under the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations for the calendar year that contains
the annuity starting date.  If the annuity starting date precedes the year in
which the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the annuity starting date.  If the Participant’s Spouse
is the Participant’s sole designated beneficiary and the form of distribution is
a period certain and no life annuity, the period certain may not exceed the
longer of the Participant’s applicable distribution period, as determined under
this Section 4.2, or the joint life and last survivor expectancy of the
Participant and the Participant’s Spouse as determined under the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations,
using the Participant’s and Spouse’s attained ages as of the Participant’s and
Spouse’s birthdays in the calendar year that contains the annuity starting date.

Appendix A-3

--------------------------------------------------------------------------------



Section 5.  Requirements For Minimum Distributions Where Participant Dies Before
Date Distributions Begin.


5.1.           Participant Survived by Designated Beneficiary.  If the
Participant dies before the date distribution of his or her interest begins and
there is a designated beneficiary, the Participant’s entire interest will be
distributed, beginning no later than the time described in Section 2.2(a) or
(b), over the life of the designated beneficiary or over a period certain not
exceeding:


(a)           unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or


(b)           if the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year that contains the annuity starting date.


5.2.           No Designated Beneficiary.  If the Participant dies before the
date distributions begin and there is no designated beneficiary as of September
30 of the year following the year of the Participant’s death, distribution of
the Participant’s entire interest will be completed by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.


5.3.           Death of Surviving Spouse Before Distributions to Surviving
Spouse Begin.  If the Participant dies before the date distribution of his or
her interest begins, the Participant’s surviving Spouse is the Participant’s
sole designated beneficiary, and the surviving Spouse dies before distributions
to the surviving Spouse begin, this Section 5 will apply as if the surviving
Spouse were the Participant, except that the time by which distributions must
begin will be determined without regard to Section 2.2(a).


Section 6.  Definitions.


6.1.           Designated beneficiary.  The individual who is designated as the
Beneficiary under Section 1.09 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4,
Q&A-1, of the Treasury Regulations.

Appendix A-4

--------------------------------------------------------------------------------



6.2.           Distribution calendar year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Section 2.2.


6.3.           Life expectancy.  Life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.


6.4.           Required Beginning Date.  The date specified in Section 1.43 of
the Plan.

Appendix A-5

--------------------------------------------------------------------------------



APPENDIX B


COMMON OR COLLECTIVE TRUST FUNDS OR


POOLED INVESTMENT FUNDS






Bernstein Global Style Blend Series

Alliance Institutional Enhanced Sector Rotation Fund
 
 
Appendix B-1

--------------------------------------------------------------------------------